      Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 1 of 124




Steven Wieland, ISB No. 8282
Carl J. Withroe, ISB No. 7051
Daniel E. Mooney, ISB No. 8723
MOONEY WIELAND PLLC
802 W. Bannock Street, Suite 500
Boise, ID 83702
t: 208.401.9219
f: 208.401.9218
steven.wieland@mooneywieldand.com
carl.withroe@mooneywieland.com
daniel.mooney@mooneywieland.com

Counsel for Plaintiﬀ Twin Falls County



       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO


Twin Falls County, Idaho,
                                                    Case No.
                         Plaintiff,
vs.                                                 Complaint and Demand for Jury Trial
Purdue Pharma L.P., a Delaware limited
partnership; Cephalon, Inc., a Delaware
corporation; Teva Pharmaceutical Industries
Ltd., a company incorporated under the laws
of the State of Israel; Teva Pharmaceuticals
USA, Inc., a Delaware corporation; Endo
International PLC, a public limited company
incorporated under the laws of the State of
Ireland; Endo Pharmaceuticals, Inc., a
Delaware corporation; Janssen
Pharmaceuticals, Inc., a New Jersey
corporation; Mallinckrodt PLC, a public
limited company incorporated under the laws
of the State of Ireland; Mallinckrodt LLC, a
Delaware limited liability company; Allergan
PLC f/k/a Actavis PLC, a public limited
company incorporated under the laws of the
State of Ireland; Watson Pharmaceuticals, Inc.
n/k/a Actavis, Inc., a Delaware limited liability



Complaint and Demand for Jury Trial                                            Page 1 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 2 of 124




company; Watson Laboratories, Inc., a
Nevada corporation; Actavis LLC, a Delaware
limited liability company; Actavis Pharma,
Inc. f/k/a Watson Pharma, Inc., a Delaware
corporation; AmerisourceBergen Corporation,
a Delaware corporation; Cardinal Health, Inc.,
a Delaware corporation; McKesson
Corporation, a Delaware corporation;
Omnicare Distribution Center LLC, a
Delaware limited liability company; and
Masters Pharmaceutical, Inc., an Ohio limited
liability company.
                         Defendants.



        Plaintiﬀ, Twin Falls County, Idaho, by and through its counsel of record, MOONEY

WIELAND PLLC, complains and states as follows:

                                      TAG-ALONG ACTION

        This civil action is a potential tag-along action and, in accordance with 28 U.S.C.

§ 1407, should be transferred to the United States District Court for the Northern District of

Ohio to be included in In re: National Prescription Opiate Litigation, MDL No. 2804, for

purposes of coordinated and consolidated pretrial proceedings (Hon. Dan A. Polster.




Complaint and Demand for Jury Trial                                               Page 2 of 124
      Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 3 of 124




                                              TABLE OF CONTENTS

I. INTRODUCTION .................................................................................................. 5
II. PARTIES ............................................................................................................... 9
     A. TWIN FALLS COUNTY ........................................................................................... 9
     B. MANUFACTURERS .............................................................................................. 10
     C. DISTRIBUTORS ....................................................................................................15
III. JURISDICTION AND VENUE .......................................................................... 16
IV. GENERAL FACTUAL ALLEGATIONS ............................................................. 18
     A. THE MANUFACTURER DEFENDANTS’ MISINFORMATION CAMPAIGN REGARDING
        OPIOIDS ............................................................................................................. 21
     B. THE MANUFACTURER DEFENDANTS’ MISREPRESENTATIONS REGARDING THEIR
        SPECIFIC PRODUCTS ........................................................................................... 29
        i. Background on the FDA Approval Process ..............................................................29
        ii. Each of the Manufacturer Defendants Flouted the FDA Approval Process for Their
             Respective Product(s) ...........................................................................................32
     C. DEFENDANTS’ FAILURES TO MAINTAIN EFFECTIVE CONTROLS AGAINST
        DIVERSION AND FAILURES TO REPORT SUSPICIOUS ORDERS ............................... 54
        i. Failure of the Manufacturer Defendants.................................................................60
        ii. Failure of the Distributor Defendants .....................................................................62
     D. THE OPIOID EPIDEMIC’S DEVASTATING EFFECTS ............................................... 73
        i. Overuse and Overprescription ............................................................................... 73
        ii. Opioid Related Fatalities ...................................................................................... 74
        iii. Social, Economic, and Health Consequences of Prescription Opioid Abuse .................. 75
        iv. The Growing Heroin Epidemic ............................................................................. 78
V. SPECIFIC FACTUAL ALLEGATIONS ............................................................... 80
VI. TOLLING THE STATUTES OF LIMITATIONS .............................................. 82
     A. TOLLING OF STATUTE OF LIMITATION FOR STATE-LAW ACTIONS....................... 82
     B. TOLLING OF STATUTE OF LIMITATIONS AGAINST THE MANUFACTURER
        DEFENDANTS ..................................................................................................... 83
     C. TOLLING OF STATUTE OF LIMITATIONS AGAINST THE DISTRIBUTOR DEFENDANTS
              86
VII. COUNT I PUBLIC NUISANCE AGAINST ALL DEFENDANTS ........................ 88
VIII. COUNT II NEGLIGENCE PER SE AGAINST ALL DEFENDANTS ................. 91
IX. COUNT III NEGLIGENCE AGAINST ALL DEFENDANTS ............................... 93
X. COUNT IV VIOLATIONS OF RICO ACT, 18 U.S.C. § 1961, ET SEQ. AGAINST
MANUFACTURER DEFENDANTS AND DISTRIBUTOR DEFENDANTS .................. 95



Complaint and Demand for Jury Trial                                                                             Page 3 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 4 of 124




    A. STANDING .......................................................................................................... 95
    B. UNLAWFUL ENTERPRISES ................................................................................... 97
       i. Diversion Enterprise ............................................................................................98
       ii. Marketing Enterprise .......................................................................................... 111
XI. DEMAND FOR JURY TRIAL ...........................................................................123
XII. PRAYER FOR RELIEF ....................................................................................123




Complaint and Demand for Jury Trial                                                                           Page 4 of 124
      Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 5 of 124




                                             I. INTRODUCTION

         1.        The use of highly addictive narcotic drugs such as oxycodone, hydrocodone,

methadone, fentanyl, codeine, and others (hereinafter, “opioids” has become a national

epidemic of chemical addiction in the United States. 1 Across the country, Americans are

addicted to prescription drugs, synthetic opioids, and heroin at levels unprecedented in U.S.

history. The opioid epidemic has led to carnage and devastation—including the loss of over

33,000 lives annually, the destruction of countless families and homes, and the incarceration

of hundreds of thousands of addicts who have turned to crime to support their chemical

addictions. The United States comprises less than 5% of the world’s population but consumes

over 80% of the world’s opioid products.

         2.        Drug overdoses are one of the leading causes of injury and death in the United

States and are currently at the highest level ever recorded. Every year since 2011, fatal drug

overdoses outnumbered deaths by ﬁrearms and motor vehicle crashes. In 2015, approximately

140 people died every day from drug poisoning associated with opioids.

         3.        The opioid epidemic is unsparing in the victims it claims. Opioids—

proﬂigately sold to treat virtually any ailment—destroy the lives of countless men and women

who have the misfortune of suﬀering not only from severe chronic pain, but also from




1Traditionally, the term “opiate” is used in pharmacology to refer drugs derived from opium. Opiates are alkaloid
compounds naturally found in the opium poppy plant, Papaver somniferum. These opiate alkaloid compounds
include heroin, morphine, codeine, and thebaine; each has a high potential for addiction. “Opioid” is a more
modern term used to refer to all substances, both natural and synthetic, that bind to opioid receptors in the human
brain. Opioid is, therefore, a broader term than opiate, and it also encompasses synthetic opiates (e.g., fentanyl,
meperidine, and methadone and semi -synthetic opiates (e.g., hydrocodone, hydromorphone, oxycodone, and
oxymorphone.




Complaint and Demand for Jury Trial                                                                  Page 5 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 6 of 124




relatively minor conditions, such as back pain, arthritis, workplace injuries, and a countless

array of other term-limited painful conditions. Opioids devastate families whose teenaged sons

and daughters were killed by accidental overdoses. America’s raging opioid epidemic

turbocharges the heroin trade, as people addicted to prescription opioids often end up turning

to highly potent street drugs.

        4.       These diverse manifestations of the opioid epidemic are all rooted in a common

cause: corporate greed. As patients throughout the country became addicted to opioids,

manufacturers and distributors of opioids became addicted to the immense proﬁts associated

with the widespread consumption of opioids. Motivated by their own bottom lines, these

corporate actors looked the other way as the epidemic unfolded.

        5.       Beginning in the mid-1990s, drug manufacturers aggressively over-promoted

highly addictive, dangerous opioid products—falsely telling both the federal government and

the medical community that the risk of opioid addiction and dependence was low. In violation

of federal law, the Manufacturer Defendants, as deﬁned below, also misled the government

and the public about various aspects of the drugs, promoting opioids as miracle pills that could

relieve pain without any real risk of addiction. Building upon those falsehoods, the

Manufacturer Defendants launched and funded aggressive campaigns to convince doctors and

the public that opioids could safely be used as a daily treatment for chronic pain.

        6.       The misinformation campaign worked. Across the country, doctors began

prescribing highly addictive opioids for ailments ranging from neck pain to headaches. At the

same time, in response to the aggressive marketing campaigns, public demand for opioids




Complaint and Demand for Jury Trial                                                   Page 6 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 7 of 124




soared. That demand, in turn, created a cottage industry of “pill mills,” where unscrupulous

doctors handed out opioid prescriptions for even the most minor (claimed ailments, without

any consideration of the drugs’ highly addictive properties.

        7.       As a direct result of drug manufacturers’ deceit and greed, America quickly

became awash in prescription opioids. Neither the State of Idaho nor Twin Falls County was

spared from the tsunami of highly addictive opioids. Indeed, by 2012, there were 86 opioid

prescriptions written for every 100 people in the State of Idaho. 2

        8.       Predictably, many of these highly addictive opioids ultimately found their way

into the black market. There, they were sold to recreational users, to former pain patients

suﬀering from addiction, and to children and teenagers, many of whom in turn became

addicted. When addicted people were unable to aﬀord prescription drugs—or when they

reached a point where prescription opioids no longer satiated their withdrawal symptoms—

many of them turned to an even deadlier opioid: heroin.

        9.       If corporate actors had only followed federal law, the torrential ﬂow of

prescription opioids into American homes, schools, towns, and cities might have been slowed

to a trickle. Cognizant that opioids can have devastating eﬀects if diverted to the black market,

Congress created a system requiring any drug manufacturer or wholesale distributor to: (1

report suspicious orders of prescription opioids to the Drug Enforcement Administration

(“DEA”; and (2 perform required due diligence prior to ﬁlling any suspicious order s. See 21




2    CTR. FOR DISEASE CONTROL & PREVENTION,                        https://www.cdc.gov/vitalsigns/opioid-
prescribing/infographic.html#map (last accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                        Page 7 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 8 of 124




U.S.C. § 823(b(1; 21 C.F.R. § 1301.74(b. Had those requirements been followed,

manufacturers and wholesale distributors of opioids could have dramatically reduced opioid

abuse.

         10.     Instead, manufacturers and wholesale distributors opted not to follow federal

law. When presented with absurdly large opioid orders, manufacturers and wholesale

distributors simply looked the other way.

         11.     In prioritizing proﬁt over legal duty, the prescription drug industry wreaked

havoc on the lives of countless Americans. Along the way, the industry drained the coﬀers of

local governmental entities across the country, forcing municipalities to shoulder increased

costs associated with the opioid epidemic.

         12.     As in communities across the country, the adverse eﬀects of opioid addiction

radiate through Twin Falls County. When workers in Twin Falls County become addicted, it

decreases their productivity and their earning power, and ultimately harms the local economy.

When heads of households fall victim to the opioid epidemic, the children that rely on them

fall victim as well, increasing the strain on social-service providers. The opioid epidemic has,

perhaps, its most pernicious eﬀects in neighborhoods where drugs are sold. The illegal drug

trade often invites violence and decimates the quality of life for innocent families living

nearby. Many choose to leave. The opioid epidemic has contributed to the destabilization of

communities and neighborhoods in Twin Falls County and elsewhere, and, in turn, has

deprived Twin Falls County of tax revenue and increased the costs of delivering county

services.




Complaint and Demand for Jury Trial                                                 Page 8 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 9 of 124




        13.      Plaintiﬀ Twin Falls County accordingly brings this civil action to eliminate or,

at a minimum, reduce the imminent threat to public health and safety in Twin Falls County

caused by the opioid epidemic, to abate the nuisance caused thereby, and to recoup county

monies spent to address the harm that resulted from: (1 the false, deceptive, and unfair

marketing of prescription opioids by Defendants, and (2 Defendants’ failure to sto p plainly

suspicious orders of opioids. The economic damages suﬀered by Twin Falls County were

caused by the misuse of opioid products that were foreseeable to Defendants and were

sustained through Defendants’ patterns of activity directly resulting from their reckless,

intentional, and unlawful acts and omissions.

                                           II. PARTIES

A.      Twin Falls County

        14.      Plaintiﬀ Twin Falls County (“Plaintiﬀ,” “County,” or “Twin Falls County”,

is a county and political subdivision of the State of Idaho. Plaintiﬀ’s oﬃces are located at 630

Addison Ave. W, Twin Falls, Idaho 83301.

        15.      Twin Falls County is the sixth-most populous county in Idaho and spans 1,925

square miles of the south-central portion of the state. According to the U.S. Census Bureau,

as of 2010, the County had a population of 77,230. The Census Bureau presently estimates

that the County’s population had grown to 86,081 by 2018.

        16.      Under the Idaho Constitution, “[a]ny county or incorporated city or town may

make and enforce, within its limits, all such . . . regulations as are not in conﬂict with its charter

or the general laws.” IDAHO CONST. art. XII, § 2.




Complaint and Demand for Jury Trial                                                      Page 9 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 10 of 124




        17.      Plaintiﬀ has standing to bring the instant claims including, inter alia, claims

for violations under the Racketeer Inﬂuenced and Corrupt Organizations Act (“RICO Act”,

because Plaintiﬀ qualiﬁes as a “person” within the meaning of the RICO Act. See 18 U.S.C.

§ 1961(3; 18 U.S.C. § 1964(c.

        18.      Plaintiﬀ directly and foreseeably sustained the economic damages alleged

herein. Defendants’ conduct has imposed an extraordinary ﬁnancial burden on Plaintiﬀ, for

which Plaintiﬀ seeks relief. Plaintiﬀ has sustained, and continues to sustain, damages

including, without limitation: (1 county costs for providing additional health and mental-

health services to people suﬀering from opioid-related addiction, opioid-related diseases, and

opioid dependence, overdose, and death; (2 county costs for providing additional law-

enforcement services, additional emergency-response services, and additional judicial and

public safety services relating to the opioid epidemic; and (3 county costs for providing

additional treatment and care for minors aﬀected by parents and/or guardians suﬀering from

prescription opioid-related addiction, dependence, overdose and death.

B.      Manufacturers

        19.      Defendant Purdue Pharma L.P. is a Delaware limited partnership with its

headquarters and principal place of business located in Stamford, Connecticut. The company

maintains four operational branches: Purdue Pharma L.P., the Purdue Frederick Company,

Purdue Pharmaceutical Products L.P., and Purdue Products L.P. (collectively referred to

herein as “Purdue”.

        20.      Purdue manufactures, promotes, distributes and sells prescription opioids such

as OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER.


Complaint and Demand for Jury Trial                                                Page 10 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 11 of 124




These opioids are manufactured in the United States and promoted, distributed, and sold

across the U.S., including in the State of Idaho. OxyContin is Purdue’s best-selling opioid.

Since 2009, Purdue’s annual sales of OxyContin have ﬂuctuated between $2.47 billion and

$2.99 billion, up four-fold from its 2006 sales of $800 million. OxyContin constitutes roughly

30% of the entire market for analgesic drugs, otherwise known as painkillers.

        21.      Defendant Cephalon, Inc. (“Cephalon, Inc.” is a Delaware corporation with

its headquarters and principal place of business located in Frazer, Pennsylvania. In October

2011, Cephalon, Inc. was acquired by Defendant Teva Pharmaceutical Industries Ltd.

        22.      Defendant Teva Pharmaceutical Industries Ltd. (“Teva Ltd.” is incorporated

under the laws of the State of Israel with its headquarters and principal place of business in

Petah Tikva, Israel. Since Teva Ltd. acquired Cephalon, Inc., its U.S. sales and marketing

activities have been conducted by Defendant Teva Pharmaceuticals USA, Inc.

        23.      Defendant Teva Pharmaceuticals USA, Inc. (“Teva USA”, a Delaware

corporation, is a wholly-owned operating subsidiary of Teva Ltd. Teva USA’s headquarters

and principal place of business are in North Wales, Pennsylvania. Teva Pharmaceutical

Industries Ltd. and Teva Pharmaceuticals USA, Inc. are collectively referred to herein as

“Teva.” Cephalon, Inc., Teva Ltd. and Teva USA are collectively referred to herein as

“Cephalon.”

        24.      Cephalon manufactures, promotes, distributes and sells prescription opioids

such as Actiq and Fentora. These opioids are manufactured in the United States and promoted,

distributed, and sold across the U.S., including in the State of Idaho. Actiq and Fentora have




Complaint and Demand for Jury Trial                                              Page 11 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 12 of 124




been approved by the United States Food and Drug Administration (“FDA” only for the

“management of breakthrough cancer pain in patients 16 years of age and older who are already

receiving and who are tolerant to opioid therapy for their underlying persistent cancer pain.”

        25.      Defendant Endo International PLC (“Endo PLC” is a public limited

company organized under the laws of the State of Ireland with its headquarters and principal

place of business in Dublin, Ireland.

        26.      Defendant Endo Pharmaceuticals Inc. (“Endo Inc.” (Endo International PLC

and Endo Inc. are collectively referred to herein as “Endo” is a Delaware corporation with its

headquarters and principal place of business in Malvern, Pennsylvania. Endo Pharmaceuticals

Inc. is an indirectly wholly-owned subsidiary of Endo International PLC.

        27.      Endo manufactures, promotes, distributes and sells prescription opioids such

as Opana/Opana ER, Percodan, Percocet, and Zydone. These opioids are manufactured in the

United States and promoted, distributed, and sold across the U.S., including in the State of

Idaho. In 2012, opioids made up roughly $403 million of Endo’s $3 billion total revenues.

Opana ER yielded $1.15 billion in revenue from 2010 and 2013, and the drug accounted for

10% of Endo’s total revenue in 2012. Additionally, Endo manufactures, promotes, distributes

and sells generic opioids such as oxycodone, oxymorphone, hydromorphone, and hydrocodone

products. These opioids are manufactured in the United States and promoted, distributed, and

sold across the U.S., including in the State of Idaho, by and through Endo and its subsidiary,

Qualitest Pharmaceuticals, Inc.




Complaint and Demand for Jury Trial                                               Page 12 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 13 of 124




        28.      Defendant Janssen Pharmaceuticals, Inc. (“Janssen”, formerly known as

Ortho-McNeil-Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica, is a New Jersey

corporation with its headquarters and principal place of business in Titusville, New Jersey and

Raritan, New Jersey. Janssen is a wholly-owned subsidiary of Johnson & Johnson, a New Jersey

corporation with its principal place of business in New Brunswick, New Jersey.

        29.      Janssen manufactures, promotes, distributes and sells prescription opioids such

as Duragesic, Nucynta, and Nucynta ER. These opioids are manufactured in the United States

and promoted, distributed, and sold across the U.S., including in the State of Idaho. Prior to

2009, Duragesic accounted for at least $1 billion in annual sales. Prior to January 2015, Janssen

manufactured, promoted, distributed and sold the prescription opioids Nucynta and Nucynta

ER. In 2014, Nucynta and Nucynta ER collectively accounted for $172 million in sales.

        30.      Defendant Mallinckrodt PLC (“Mallinckrodt PLC” is a public limited

company organized under the law of the State of Ireland with its headquarters and principal

place of business in Staines-Upon-Thames, Surrey, United Kingdom.

        31.      Defendant Mallinckrodt LLC (“Mallinckrodt Pharma” (Mallinckrodt PLC

and Mallinckrodt Pharma are collectively referred to herein as “Mallinckrodt” is a Delaware

limited liability company with its headquarters and principal place of business in Hazelwood,

Missouri.

        32.      Mallinckrodt manufactures, promotes, distributes and sells prescription

opioids such as Exalgo, Roxicodone, Xartemis XR, Methadone, Morphine sulfate extended

release, and fentanyl, among other generic opioids. These opioids are manufactured in the




Complaint and Demand for Jury Trial                                                 Page 13 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 14 of 124




United States and promoted, distributed, and sold across the U.S., including in the State of

Idaho. Mallinckrodt is the largest U.S. supplier of prescription opioid pain medications and is

among the top ten generic pharmaceutical manufacturers of prescription opioid pain

medications in the United States, based on prescriptions.

        33.      Defendant Allergan PLC, formerly known as Actavis PLC, is a public limited

company incorporated under the laws of the State of Ireland with its headquarters and

principal place of business in Dublin, Ireland.

        34.      Defendant Watson Pharmaceuticals, Inc., now known as Actavis, Inc., is a

Delaware limited liability company with its headquarters and principal place of business in

Parsippany, New Jersey.

        35.      Defendant Watson Laboratories, Inc. is a Nevada corporation with its

headquarters and principal place of business in Corona, California, and is a wholly-owned

subsidiary of Allergan PLC.

        36.      Defendant Actavis LLC is a Delaware limited liability company with its

headquarters and principal place of business in Parsippany, New Jersey.

        37.      Defendant Actavis Pharma, Inc., formerly known as Watson Pharma, Inc., is

a Delaware corporation with its headquarters and principal place of business in New Jersey.

        38.      Watson Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC, and

Actavis Pharma, Inc. are owned by Allergan PLC, which operates subsidiary companies to

market and sell pharmaceutical drugs in the U.S. Upon information and belief, Allergan PLC

exercises control over each subsidiary company, including marketing and sales eﬀorts. Upon




Complaint and Demand for Jury Trial                                               Page 14 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 15 of 124




information and belief, proﬁts from the sale of Allergan PLC products ultimately inure to

Allergan PLC’s beneﬁt.

        39.      Allergan PLC, Actavis PLC, Watson Pharmaceuticals, Inc., Actavis, Inc.,

Watson Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc., and Watson Pharma, Inc. are

collectively referred to herein as “Actavis.”

        40.      Actavis manufactures, promotes, distributes and sells prescription opioids such

as the brand-name drugs Kadian and Norco, a generic version of Kadian, and generic versions

of Duragesic and Opana. These opioids are manufactured in the United States and promoted,

distributed, and sold across the U.S., including in the State of Idaho.

        41.      The manufacturer defendants listed above are all engaged in the manufacturing

of opioids. The manufacturer defendants listed above are collectively referred to herein as the

“Manufacturer Defendants.”

C.      Distributors

        42.      Defendant AmerisourceBergen Corporation (“AmerisourceBergen” is a

Delaware corporation with its headquarters and principal place of business located in

Chesterbrook, Pennsylvania.

        43.      Defendant Cardinal Health, Inc. (“Cardinal Health” is a Delaware

corporation with its headquarters and principal place of business located in Dublin, Ohio.

        44.      Defendant McKesson Corporation (“McKesson” is a Delaware corporation

with its headquarters and principal place of business located in San Francisco, California.




Complaint and Demand for Jury Trial                                                Page 15 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 16 of 124




        45.      Defendant Omnicare Distribution Center LLC (“Omnicare” is a Delaware

limited liability company with its headquarters and principal place of business in Cincinnati,

Ohio.

        46.      Defendant Masters Pharmaceutical, Inc. (“Masters” is an Ohio limited

liability company with its headquarters principal place of business in Cincinnati, Ohio.

        47.      The distributor defendants listed above are all engaged in the wholesale

distribution of opioids. The distributor defendants listed above are collectively referred to

herein as the “Distributor Defendants.”

        48.      The Manufacturer Defendants and Distributor Defendants are collectively

referred to herein as the “Defendants.”

                                III. JURISDICTION AND VENUE

        49.      This Court has subject matter jurisdiction over this action in accordance with

28 U.S.C. § 1332(a. Complete diversity exists between Plaintiﬀ (a citizen of the State of

Idaho and Defendants (citizens of states other than Idaho. The amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

        50.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1331 based

upon the federal claims asserted under the Racketeer Inﬂuenced and Corrupt Organizations

Act, 18 U.S.C. § 1961, et seq. (“RICO Act”. This Court has supplemental jurisdiction over

Plaintiﬀ’s state law claims pursuant to 28 U.S.C. § 1367, as the state law claims are so related

to Plaintiﬀ’s federal law claims that the claims form part of the same case or controversy.




Complaint and Demand for Jury Trial                                                Page 16 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 17 of 124




        51.      Venue is proper within this District pursuant to 28 U.S.C. § 1391, as this

District is a judicial district where Defendants are subject to personal jurisdiction in accordance

with 28 U.S.C. §§ 1391(a and (c, as well as I.C. § 5 -514, the Idaho Long-Arm statute.

        52.      This Court has personal jurisdiction over Defendants because they conduct

business in Idaho, purposefully direct or directed their actions toward Idaho, consented to be

sued in Idaho by registering an agent for service of process, consensually submitted to the

jurisdiction of Idaho when obtaining a manufacturer or distributor license, and have the

requisite minimum contacts with Idaho necessary to constitutionally permit this Court to

exercise jurisdiction.

        53.      Defendants are non-domiciliaries of the State of Idaho and regularly engage in

business within the State of Idaho. Defendants have committed tortious acts outside and

within the State of Idaho that have caused injury within Idaho to Twin Falls County.

Defendants expect or should reasonably have expected those acts to have consequences in the

State of Idaho. Defendants, moreover, solicited business within the State of Idaho, engaged in

persistent courses of conduct in the State of Idaho, and derived substantial revenue from goods

used and services rendered in the State of Idaho through interstate commerce.

        54.      Defendants are regularly engaged in the business of manufacturing,

distributing, and dispensing prescription opioids, either directly or indirectly through third-

party related entities, in the State of Idaho. Defendants’ activities in Twin Falls County in

connection with the manufacture, distribution, and dispensation of prescription opioids was,

and is, continuous and systematic, and gave rise to the causes of action alleged herein.




Complaint and Demand for Jury Trial                                                   Page 17 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 18 of 124




                           IV. GENERAL FACTUAL ALLEGATIONS

        55.      Substance-abuse addiction is generally understood as a primary, chronic

disease of brain reward, motivation, memory, and related circuitry. It develops over time, has

no known cure, and requires continuous monitoring and treatment if serious disability and/or

death are to be avoided.

        56.      Rather than resulting from a moral failing or lack of willpower, substance-

abuse addiction is caused by the eﬀects of repeated substance use on neurotransmission, and

on interactions within reward structures of the human brain. In turn, these eﬀects alter

motivational hierarchies and cause addictive behaviors which supplant healthy, self-care

related behaviors.

        57.      Opioids fall in a class of drugs containing molecules that bind to naturally

occurring opioid receptors in the human brain. When those molecules are in place, they block

the brain’s pain signaling mechanism. In addition, by blocking the brain’s dopamine-regulation

mechanism, opioids cause a massive release of dopamine (in turn causing euphoria, drowsiness,

and slowed breathing. Over time, a patient’s dose must be increased to produce the same

pain-relieving eﬀects, and the patient will experience worsening withdrawal symptoms when

the drug is not present in the body.

        58.      Opioids have been known to be lethally poisonous and intensely habit forming

since the dawn of human civilization. Indeed, opium has been derived from the poppy plant

cultivated since neolithic times and was likely mankind’s ﬁrst drug. Since that time, humans

have derived from the poppy plant various opioids including morphine, laudanum, codeine,

thebaine, hydrocodone, oxymorphone, and heroin.


Complaint and Demand for Jury Trial                                              Page 18 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 19 of 124




        59.      The common denominator in most opioids is the highly addictive morphine

molecule, found in the poppy plant. The lone exceptions are synthetic opioids like fentanyl.

Otherwise, the opioids at issue in this case are all produced from the morphine-containing

opium poppy plant.

        60.      For over a century, pharmaceutical companies have attempted to change the

chemical composition of naturally occurring opioids to create a drug that targets pain without

creating addiction. These eﬀorts, however, have consistently resulted in unequivocal failure.

        61.      Heroin, for example, was invented in the nineteenth century and was derived

from opium to ﬁnd a non-addictive form of morphine. Now widely known as a highly addictive

street drug, heroin was initially marketed as an addiction-proof pain medication. Indeed, the

word “heroin” is in fact a brand name invented by the pharmaceutical company Bayer.

        62.      The similarities between the marketing of heroin and the marketing of

prescription opioids are strikingly similar. Much like the opioids at issue in this complaint, a

perverse parade of salesman and traveling promoters once claimed that heroin was non-

addictive and safe in virtually every clinical context. Of course, those claims turned out to be

false. And the pharmaceutical industry, having proﬁted greatly from heroin, left a generation

of addicts in its wake.

        63.      For much of the twentieth century (and partially because of the catastrophic

failure of purportedly “addiction-proof” heroin long -term opioid use was primarily reserved

for palliative care for cancer patients in severe pain or for the terminally ill. Doctors and

medical professionals understood the serious risks associated with any opioid use exceeding




Complaint and Demand for Jury Trial                                                Page 19 of 124
       Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 20 of 124




mere days. Those risks, including addiction, overdose, and death, signiﬁcantly outweighed the

beneﬁts of the drug’s pain-relieving eﬀects.

           64.      Accordingly, prior to the 1990’s, doctors used opioid pain relievers sparingly,

and only in the short term, for cases of severe injury or illness, or during surgery. 3 Doctors’

reluctance to use opioids for an extended period, despite their short-term eﬀectiveness for

pain, sprang from the legitimate fear of causing addiction.

           65.      In addition, Congress enacted laws which strictly regulated the marketplace

for medical opioids. Pursuant to the Controlled Substances Act of 1970 (“CSA”, the DEA

annually caps the aggregate number of opioids that could be produced in the United States.

21 U.S.C. § 826(a; 28 C.F.R. § 0.100. Under the CSA, moreover, opioids can be sold only

through a controlled, highly regulated distribution network that requires manufacturers and

wholesale distributors to act as substance-abuse watchdogs, and report any suspicious orders

of opioids to the DEA. 21 C.F.R. § 1301.74(b.

           66.      But beginning in the late 20th century, and continuing through today, the

pharmaceutical industry acted to dramatically expand the marketplace for opioids. As set forth

below, pharmaceutical actors facilitated this expansion in two ways. First, pharmaceutical

manufacturers engaged in a misinformation campaign that altered public perceptions of

opioids, and deceived doctors, federal regulators, and the public about their addictive qualities.

Second, opioid manufacturers and wholesalers ﬂouted their federally imposed requirements to




3   Meldrum ML, Progress in Pain Research and Management, Vol. 25 Seattle, WA: IASP Press; 2003.




Complaint and Demand for Jury Trial                                                           Page 20 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 21 of 124




report suspicious opioid orders to the DEA. That, in turn, facilitated an explosion in the

illegitimate marketplace for prescription opioids.

A.      The Manufacturer Defendants’ Misinformation Campaign Regarding Opioids

        67.      The story of the present-day opioid crisis begins with opioid manufacturers,

speciﬁcally, with Manufacturer Defendants. Each of the Manufacturer Defendants produces

one or more prescription opioid products. The Manufacturer Defendants, however, envisioned

a bigger market for their product than mere short-term treatment for the terminally ill or

severely injured.

        68.      In furtherance of their quest for market expansion, the Manufacturer

Defendants undertook a concerted campaign to misrepresent the addictive qualities of their

product, and to push opioids as a safe, eﬀective drug which could treat a variety of non-cancer,

non-terminal patients. In so doing, the Manufacturer Defendants successfully rebranded what

is essentially morphine and convinced doctors to prescribe it for bad backs, arthritis, and

headaches, among other chronic conditions.

        69.      The Manufacturer Defendants were able to inﬂuence doctor prescribing habits

by supporting “academic” physicians, funding and/or creating professional medical societies,

and donating large sums to regulatory agencies. Individually, and as a group, the Manufacturer

Defendants manipulated and misrepresented medical science to sell as many opioids as

possible.

        70.      The Manufacturer Defendants, individually and as a group, encouraged

doctors to prescribe opioids more liberally and reassured them, based on false evidence, that

the risk of becoming addicted to prescription opioids was less than one percent. That ﬁgure


Complaint and Demand for Jury Trial                                                Page 21 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 22 of 124




was tragically wrong. Recent studies reveal that as many as 56% of patients receiving long term

opioid painkillers progress to addictive opioid use, including patients with no prior history of

addiction.

        71.      Despite knowledge that their opioid products were as dangerous as heroin,

opium, or morphine, Manufacturer Defendants misrepresented these risks and fostered

addiction as a central component of their business models with a total disregard for preventing

addiction. The Manufacturer Defendants’ goal was never to create non-addictive analgesics; if

that were the case, the Manufacturer Defendants would not have used one of the most

addictive substances known to man, the morphine molecule, as the primary active ingredient.

        72.      What the Manufacturer Defendants realized is that opioids are a perfect

inelastic manufactured good. Patients treated with opioids, once they become addicted, do not

have the free will to choose not to purchase the product. Given enough time on opioids, a

patient will need higher and higher doses just to stave oﬀ the ever-looming and life-threatening

eﬀects of opioid withdrawal for which the only short-term remedy is more opioids.

        73.      During the 1980s and 1990s, the Manufacturer Defendants introduced new

opioid drugs and sought to maximize the market for them. They did so by taking advantage

of, and massively taking out of context, a single letter to the editor in the New England Journal

of Medicine. They then funded purportedly neutral foundations and organizations to convince

doctors and the public that, contrary to what doctors and the public had previously been

taught, opioids were safe and could be addiction-proof.




Complaint and Demand for Jury Trial                                                 Page 22 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 23 of 124




        74.      The Manufacturer Defendants’ campaign of deception regarding the addictive

nature of opioids was rooted in two pieces of purportedly “scientiﬁc” evidence. The ﬁrst piece

of evidence was a ﬁve-sentence letter to the editor published in 1980 in the New England

Journal of Medicine. The letter was drafted by Hershel Jick, a doctor at Boston University

Medical Center, with the help of a graduate student, Jane Porter. It noted, anecdotally, that a

review of “current ﬁles” did not indicate high levels of addiction among hospitalized medical

patients who received narcotic preparation treatment. In full, the letter reads:

                Recently, we examined our current ﬁles to determine the incidence of
        narcotic addiction in 39,946 hospitalized medical patients who were monitored
        consecutively. Although there were 11,882 patients who received at least one
        narcotic preparation, there were only four cases of reasonably well-documented
        addiction in patients who had no history of addiction. The addiction was
        considered major in only one instance. The drugs implicated were meperidine
        in two patients, Percodan in one, and hydromorphone in one. We conclude
        that despite widespread use of narcotic drugs in hospitals, the development of
        addiction is rare in medical patients with no history of addiction.

Addiction rate in patients treated with narcotics, 302(2 NEW ENG. J. MED. 123 (Jan. 10, 1980.

        75.      The second major piece of “evidence” used by the Manufacturer Defendants

was a 1986 study by Russell Portenoy, who was then 31 years old, in the medical journal Pain.

The study, which had a patient cohort of merely 38 patients, claimed that opioids could be

used for long periods of time to treat non-cancer related chronic pain without any risk of

addiction. The rationale behind the study was that patients in pain would not become addicted

to opioids because their pain drowned out the euphoria associated with opioids. As such, the

study concluded that opioids should be freely administered to patients with ﬁbromyalgia,

headaches, ﬁnicky backs, and a host of other issues. According to Portenoy and his co-author,

Dr. Kathleen Foley, “opioid maintenance therapy can be a safe, salutary and more humane


Complaint and Demand for Jury Trial                                                Page 23 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 24 of 124




alternative in those patients with intractable non-malignant pain and no history of drug abuse.”

Portenoy RK, Foley KM, Chronic use of opioid analgesics in non-malignant pain: report of 38 cases,

25 PAIN 171 (1986. Portenoy’s study also cited Hershel Jick’s one -paragraph letter to the New

England Journal of Medicine.

        76.      Portenoy went on to serve as one of the pharmaceutical industry’s most vocal

advocates, regularly appearing at conferences and gatherings of medical professionals to

promote the use of opioids for chronic, long-term pain.

        77.      In the years that have followed, both the New England Journal of Medicine

letter and Portenoy’s 1986 study have been expressly disavowed. Neither demonstrates that

opioids can be safely prescribed for long-term, chronic pain.

        78.      In a taped interview in 2011, Portenoy admitted:

        I gave so many lectures to primary care audiences in which the Porter and Jick
        article was just one piece of data that I would then cite. I would cite 6 to 7
        maybe 10 diﬀerent avenues of thought or evidence, none of which represents real
        evidence. And yet what I was trying to do was to create a narrative so that the
        primary care audience would look at this information in toto and feel more
        comfortable about opioids in a way they hadn’t before . . . . [B]ecause the
        primary goal was to de-stigmatize, we often left evidence behind.

        ....

        It was clearly the wrong thing to do and to the extent that some of the adverse
        outcomes now are as bad as they have become in terms of endemic occurrences
        of addiction and unintentional overdose death, it’s quite scary to think about how
        the growth in that prescribing driven by people like me led, in part, to that occurring. 4




4 Live interview with Dr. Russell Portenoy, Physicians Responsible for Opioid Prescribing available at
https://www.youtube.com/watch?v=DgyuBWN9D4w (last accessed August 21, 2019 (emphases added.




Complaint and Demand for Jury Trial                                                         Page 24 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 25 of 124




        79.      As to the New England Journal of Medicine letter, Dr. Jick, in an interview

with Sam Quinones decades after the letter was published, stated: “[t]hat particular letter, for

me, is very near the bottom of a long list of studies that I’ve done. It’s useful as it stands

because there’s nothing else like it on hospitalized patients. But if you read it carefully, it does

not speak to the level of addiction in outpatients who take these drugs for chronic pain.” The

New England Journal of Medicine itself has since disavowed the letter, stating “[the letter]

was heavily and uncritically cited as evidence that addiction was rare with long-term opioid

therapy.” 376 NEW ENG. J. MED. 2194, 2194–95 (2017. “We believe,” the journal continued,

“that this citation pattern contributed to the North American opioid crisis by helping to shape

a narrative that allayed prescribers’ concerns about the risk of addiction associated with long-

term opioid therapy.” Id.

        80.      Indeed, the letter—because it was just a letter—did not describe how the data

was gathered, the duration of the patients’ treatment, or the purpose behind their treatment

in the ﬁrst place. But the New England Journal of Medicine is one of the premier medical

journals in the country. And, given the journal’s prestige, the ﬁve-sentence letter, combined

with Portenoy’s later study, was exactly what opioid manufacturers needed to push their

products.

        81.      In the years following the publication of the New England Journal of Medicine

letter, and the publication of Russell Portenoy’s 1986 study, the Manufacturer Defendants

introduced multiple new highly addictive opioid products onto the market. Those new drugs

included: Purdue’s MS Contin (introduced 1987 and OxyContin (1995; Janssen’s Duagesic




Complaint and Demand for Jury Trial                                                   Page 25 of 124
       Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 26 of 124




(1990, Nucynta (2008, and Nucynta ER (2011; Ceph                   alon’s Actiq (1998 and Fentora (2006;

and Endo’s Opana and Opana ER (2006 .

           82.       To expand the markets for those new products, the Manufacturer Defendants

engaged in a concerted push to convince doctors and the public that opioids were safe and

eﬀective for long-term pain relief. In large part, the Manufacturer Defendants turned to

Russell Portenoy, the author of the 1986 Pain study. Because Portenoy’s study dovetailed

perfectly with the Manufacturer Defendants’ marketing strategy, within a decade, Portenoy

was ﬁnanced by “at least a dozen companies, most of which produced prescription opioids.”5

           83.       By enlisting concept peddlers like Russell Portenoy to promote opioid

analgesics, the Manufacturer Defendants successfully promoted the myth that opioids could

be liberally prescribed for non-cancer related chronic pain, without any risk of addiction.

           84.       The Manufacturer Defendants funded these concept peddlers. In turn, these

concept peddlers would speak at academic conferences to primary care physicians to de-

stigmatize opioids and encouraged liberal prescription of narcotics for the treatment non-

cancer related chronic pain. Invariably, the key piece of “data” cited in support of the

proposition that opioids could be safely used to treat chronic pain was the New England

Journal of Medicine article.

           85.       In addition to funding and supporting concept peddlers like Portenoy, the

Manufacturer Defendants funded multiple innocuously named, purportedly front groups to

convince doctors and medical professionals that opioids could safely be used as a long-term


5   Meier B., Pain Killer: A Wonder Drug’s Trail of Addiction and Death, New York, NY: St. Martin’s Press; 2003.




Complaint and Demand for Jury Trial                                                                Page 26 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 27 of 124




treatment for chronic pain. Those organizations included the American Pain Foundation

(which received nearly 90% of its funding from the drug and medical device industry,

including Manufacturer Defendants; the Ameri can Academy of Pain Management (which

received funding from Manufacturer Defendants Endo, Janssens, and Purdue; and the

American Pain Society.

         86.      These purportedly neutral, industry-funded organizations took aggressive

stances to convince doctors and medical professionals that America was suﬀering from an

epidemic of untreated pain and that opioids were the solution. For example, the American

Pain Foundation, of which Dr. Portenoy was a director, urged tracking of what they called an

epidemic of untreated pain. The American Pain Society, of which he was president,

campaigned to make pain what it called the “ﬁfth vital sign” that doctors should monitor,

alongside blood pressure, temperature, heartbeat and breathing. 6

         87.      In 1996, the American Pain Society and the American Academy of Pain

Management both funded almost entirely by the Manufacturer Defendants, issued a

“landmark consensus,” written in part by Portenoy, saying that there is little risk of addiction

or overdose in pain patients. The consensus cited the “less than 1 percent” addiction ﬁgure and

the Jick letter. To the contrary, the risk of addiction is as high as 56%. 7




6On June 16, 2016, at its annual meeting in Chicago, the American Medical Association (“AMA” —a legitimate
medical organization—urged physicians to eliminate pain as the ﬁfth vital sign.
7Martell BA, O’Connor PG, Kerns RD, Al E., Systematic review: opioid treatment for chronic back pain: prevalence,
eﬃcacy, and association with addiction, 146 ANN. INTERN. MED. 116 (2007.




Complaint and Demand for Jury Trial                                                               Page 27 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 28 of 124




        88.      Concept peddlers including Portenoy, funded by the Manufacturer

Defendants, also claimed that opioid analgesics have no “ceiling dosage” in that prescribing

physicians should increase dosages for patients as high as necessary to treat non-cancer related

chronic pain. Through their concept peddlers and neutral front groups, the Manufacturer

Defendants also invented a term for drug seeking behavior: “pseudoaddiction.” The term

describes drug seeking behavior not as the result of addiction but as the result of under-

prescribing. The solution for pseudoaddiction is, of course, to increase the dosage.

        89.      The Manufacturer Defendants’ misinformation campaign worked as intended.

Across the country, demand for prescription opioids exploded. Doctors and medical

professionals, swayed by the Manufacturer Defendants’ sophisticated propaganda machine,

began prescribing prescription opioids for ailments ranging from headaches to neck pain to

ﬁbromyalgia. Over-prescription unleashed a wave of addiction, increasing the demand for

opioids yet further. The Manufacturer Defendants’ proﬁts soared.

        90.      A key player in the Manufacturer Defendants’ misinformation campaign,

Russell Portenoy, has since admitted that the information the Manufacturer Defendants were

pushing was false. “I gave innumerable lectures in the late 1980s and ‘90s about addiction that

weren’t true,” Dr. Portenoy told a fellow doctor in 2010. “It was the wrong thing to do.” 8




8Thomas Catan and Evan Perez, A Pain-Drug Champion Has Second Thoughts, THE WALL STREET JOURNAL
(Dec. 17, 2012.




Complaint and Demand for Jury Trial                                                Page 28 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 29 of 124




        91.      Yet, despite the fact that 80 percent of the global opioid supply is consumed in

the United States, concept peddlers, front groups, and the Manufacturer Defendants continue

to maintain that pain is undertreated.

B.      The Manufacturer Defendants’ Misrepresentations Regarding Their Speciﬁc
        Products

        92.      In addition to funding massive propaganda campaigns as to the safety of

opioids, generally, each of the Manufacturer Defendants actively engaged in deceptive conduct

with respect to their opioids. This deception, importantly, included deceiving the FDA about

key qualities of their drugs.

        i.       Background on the FDA Approval Process

        93.      Pursuant to the Federal Food, Drug and Cosmetic Act (“FDCA”, new

pharmaceutical drugs may not be marketed in the United States until the FDA determines

that the drug is “safe for use” and eﬀective for all “conditions prescribed, recommended, or

suggested” on a drug’s label. See 21 C.F.R. § 99.103; see also 21 C.F.R. § 201.5.

        94.      A company seeking to bring a new pharmaceutical drug to market in the

United States must ﬁrst go through a three-step FDA approval process:

                (a      First, the sponsoring company must conduct laboratory testing in
        animals to determine whether the drug will be relatively safe and, to some extent,
        eﬀective. If animal testing indicates that the drug or compound is relatively safe, the
        company then submits an investigational new drug (“IND” application to the FDA
        to gain approval to test the product with human subjects;

                 (b      Second, the sponsoring company must conduct “clinical trials” on
        human subjects. Clinical trials are carried out sequentially in three phases—Phase I,
        II, and III studies. Each phase increases the number of subjects, and is designed to test
        for safety and eﬃcacy of the drug for speciﬁc uses and patient populations; and




Complaint and Demand for Jury Trial                                                 Page 29 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 30 of 124




                (c     Third, after the clinical trials are completed, the company compiles the
        data and analysis into a new drug application (“NDA”. FDA then reviews the NDA,
        focusing on three major potential concerns: (i safety and eﬀectiveness in the drug’s
        proposed use; (ii appropriateness of the proposed labeling; and (iii adequacy of
        manufacturing methods to assure the drug’s strength, quality, and identity. After
        evaluating the NDA, the FDA will make the decision whether to approve or reject the
        drug.

        95.      When a drug is approved by the FDA, it means the drug manufacturer has

satisﬁed the regulatory requirements set forth in the FDCA. It does not mean that the drug

meets all state law requirements, or that it can be promoted for all uses in all populations.

        96.      Though the FDA plays an important role in approving drugs for use, its role

is limited by the fact that it does not conduct its own clinical trials. The FDA must therefore

rely heavily on the representations and reports made by the sponsoring company. For example,

in the context of eﬃcacy, the FDA can deny an application only if it ﬁnds the application lacks

“substantial evidence that the drug will have the eﬀect it purports or is represented to have[.]”

21 U.S.C. § 355(d(5. The FDA’s role is similarly circumscribed with respect to drug

labelling. The FDA does not draft drug labels. Instead, the drug manufacturer submits

proposed labelling and, unless the FDA ﬁnds, under FDCA standards, that the label is

misleading, it must approve the label. 21 U.S.C. § 355(d.

        97.      Much of the FDA approval process, then, hinges on the good-faith, honest

representations of the sponsoring company. And the duties of a drug company to act in good

faith do not end with the approval process. To the contrary, even after the FDA approves a

drug, the company manufacturing the drug continues to bear the responsibility of ensuring

that the drug is manufactured, promoted, and labelled correctly.




Complaint and Demand for Jury Trial                                                 Page 30 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 31 of 124




        98.      Towards that end, sections 502(a and 201(n of the FDCA (21 U.S.C.

§§ 352(a, 321(n impose on drug manufacturers an ongoing duty to fully and accurately

disclose information in their possession relating to the eﬃcacy of a drug—as well as

information relating to adverse events associated with that drug’s use. These disclosures must

appear in the drug’s package insert, other labeling, and promotional materials.

        99.      Sections 502(a and 201(n of the FDCA (21 U.S.C. §§ 352(a and 321(n

further prohibit drug manufacturers from making misleading statements about the eﬃcacy of

a drug, from minimizing the risks of adverse events associated with that drug’s use, or from

making misleading claims that a drug is safer or more eﬀective than other available

medications.

        100.     The indications and dosages approved by the FDA are set forth in the drug’s

labeling, the content of which is also approved by the FDA.

        101.     The Food, Drug and Cosmetic Act deﬁnes “label” as “a display of written,

printed, or graphic matter upon the immediate container of any article ...” See 21 U.S.C.

§ 321(k.

        102.     Furthermore, 21 C.F.R. § 202.1(l(2 states:

        Brochures, booklets, mailing pieces, detailing pieces, ﬁle cards, bulletins,
        calendars, price lists, catalogs, house organs, letters, motion picture ﬁlms, ﬁlm
        strips, lantern slides, sound recordings, exhibits, literature, and reprints and
        similar pieces of printed, audio, or visual matter descriptive of a drug and
        references published (for example, the ‘Physicians’ Desk Reference’ for use
        by medical practitioners, pharmacists, or nurses, containing drug information
        supplied by the manufacturer, packer, or distributor of the drug and which are
        disseminated by or on behalf of its manufacturer, packer, or distributor are
        hereby determined to be labeling as deﬁned in section 201(m of the act.




Complaint and Demand for Jury Trial                                                 Page 31 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 32 of 124




        103.     A manufacturer’s statement that a drug is “eﬀective” or “works” or “has been

proven to . . . .” is understood to mean that well-controlled clinical studies support the use.

Such a statement without clinical trial proof is misleading and a violation of a manufacturer’s

obligation to disclose the necessary information. See 21 C.F.R. § 99.205.

        104.     FDA also regulates the advertising and promotion of prescription drugs under

the FDCA. FDA carries out this responsibility by ensuring that prescription drug advertising

and promotion is truthful, balanced, and accurately communicated. FDA regulations require

that promotional labeling and advertisements be submitted to the FDA at the time of initial

dissemination (for labeling and initial publicat ion (for advertisements. The FDCA deﬁnes

labeling to include all labels and other written, printed, or graphic matter accompanying an

article. For example, promotional materials commonly shown or given to physicians, such as

sales aids and branded promotional items, are regulated as promotional labeling.

        ii.      Each of the Manufacturer Defendants Flouted the FDA Approval Process for Their
                 Respective Product(s

        105.     Every Manufacturer Defendant ﬂouted its duties under the FDCA for its

particular product(s. Once Manu facturer Defendants were found to be in violation of the

FDCA, the Manufacturer Defendants indirectly marketed through third parties to alter the

way doctors viewed and prescribed opioids. To avoid FDA oversight, they disseminated

through these third parties the unproven and deceptive messages that opioids were safe for the

treatment of non-cancer related chronic pain, that opioids were virtually non-addictive, and

that opioids were woefully under-prescribed to the detriment of patients who were needlessly

suﬀering.



Complaint and Demand for Jury Trial                                                Page 32 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 33 of 124




        106.     The Manufacturer Defendants did so by sponsoring pro-opioid front groups

who published misleading prescription guidelines, articles and Continuing Medical Education

sessions (“CMEs”, and paid physicians thousands of dollars every year to public ly opine on

the safety, eﬃcacy, and non-addictive nature of opioids for a wide variety of uses.

                 a.       Purdue

        107.     Purdue manufactures, among other opioids, OxyContin. OxyContin is a so-

called “delayed release” pill, in which doses of opioids are released into the bloodstream in

speciﬁed amounts over a speciﬁed period.

        108.     Purdue believed that OxyContin’s “delayed release” mechanism was a game-

changer, because (according to Purdue one pill could provide the user with complete pain

relief for 12 hours. That claim was front-and-center in Purdue’s marketing materials. When

Purdue launched OxyContin in the mid-1990s, it did so with the express claim that “[o]ne

dose relieves pain for 12 hours, more than twice as long as generic medications.” 9

        109.     Purdue also claimed, repeatedly, that OxyContin’s controlled release

mechanism rendered the pill both eﬀective and non-addictive.

        110.     Those claims were wrong. When evaluating the eﬃcacy of OxyContin in

Purdue’s 1995 NDA, the FDA’s medical review oﬃcer concluded that OxyContin had not

been shown to have a signiﬁcant advantage over conventional, immediate-release oxycodone

taken 4 times daily other than a reduction in frequency of dosing.




9Harriet Ryan, et al., “You Want A Description of Hell?” OxyContin’s 12-Hour Problem, THE LOS ANGELES TIMES
(May 5, 2016.




Complaint and Demand for Jury Trial                                                         Page 33 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 34 of 124




        111.     Despite this, Purdue continued to claim that OxyContin’s delayed release

mechanism rendered it less addictive, less subject to abuse and to diversion into illegal

channels, and less likely to build opioid tolerance and cause withdrawal symptoms than

predecessor drugs.

        112.     Initially, OxyContin was available in 10 mg, 20 mg, 40 mg, and 60 mg tablets.

80 mg and 160 mg tablets were introduced in 1997 and 2001, respectively.

        113.     Any dose of OxyContin above 40mg can be deadly for a non-opioid tolerant

individual.

        114.     Purdue spread misinformation to doctors about physical addiction, asserting

that opioid seeking patients were not physically addicted, but suﬀered from pseudoaddiction

caused by the under-treatment of pain.

        115.     Upon information and belief, Purdue introduced diﬀerent dosage levels with

the speciﬁc intent that patients would become addicted and subsequently graduate to a higher

dosage level, into perpetuity. One key promotional message for OxyContin was that it was the

drug “to start and to stay with.”

        116.     Purdue claimed that OxyContin’s delayed release formula would make it less

susceptible to abuse, because the delayed release formula foreclosed a rapid release of

oxycodone. At the same time, Purdue included directions, in the form of a safety warning on

OxyContin, on how crushing OxyContin would result in a rapid release of oxycodone, thereby

circumventing the delayed release formula.




Complaint and Demand for Jury Trial                                              Page 34 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 35 of 124




        117.     Purdue intentionally, fraudulently, and maliciously misrepresented to

consumers and doctors alike that OxyContin was an opioid that provided 12 hours of pain

relief, despite explicit knowledge to the contrary.

        118.     Upon information and belief, even before OxyContin was approved by the

FDA in 1996 for marketing and sales in the United States, Purdue had signiﬁcant information

indicating that OxyContin does not treat a patient’s pain for 12 hours. Information in Purdue’s

possession included a clinical study at hospitals in Puerto Rico in 1989 during which more

than a third of the study’s subjects began complaining about pain in the ﬁrst 8 hours, and about

half required more medication before the 12-hour mark.

        119.     Upon information and belief, Purdue was incentivized to cling to its 12-hour

claim of pain relief to protect its revenue stream because many available generic competitors

successfully treated pain for less than 12-hour intervals. Without the 12-hours-of-pain-relief

claim, OxyContin did not stand out from its competitors, which obviated the need for doctors

to continue prescribing OxyContin over available less-expensive alternatives.

        120.     Upon information and belief, when Purdue began receiving reports from

physicians, sales representatives, and independent researchers that OxyContin did not last 12

hours, it nevertheless clung to its 12-hour of pain relief claim. Instead of reconsidering its

claims, Purdue instead recommended that doctors prescribe higher doses of OxyContin rather

than more frequent doses.

        121.     Upon information and belief, Purdue deployed a team of hundreds of sales

representatives to refocus physicians on 12-hour dosing, with company executives noting in




Complaint and Demand for Jury Trial                                                Page 35 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 36 of 124




internal documents that any consideration of more frequent dosing “needs to be nipped in the

bud. NOW!”

        122.     As a result, patients taking OxyContin experienced higher highs, but also

suﬀered much lower lows. Patients on whom OxyContin did not last the full 12 hours

experienced agonizing pangs of acute withdrawal symptoms, and eventually became physically

dependent of opioids and addicted. That, in turn, increased patients’ propensity to use opioids

other than as prescribed,

        123.     By claiming that OxyContin oﬀered 12 hours of relief, Purdue was able to

include more oxycodone than any prescription opioids at that time. In fact, OxyContin is twice

as potent as morphine.

        124.     From 1996 to 2001, Purdue conducted more than 40 national pain-

management and speaker training conferences at lavish resorts in Florida, Arizona, and

California. More than 5,000 physicians, pharmacists, and nurses attended these all-expenses-

paid symposia, where they were recruited and trained for Purdue’s national speaker bureau

with the intent of inﬂuencing prescribing patterns towards prescribing opioids more liberally

for non-cancer related chronic pain.

        125.     During that time, Purdue funded more than 20,000 pain-related educational

programs through direct sponsorship or ﬁnancial grants. In so doing, Purdue exerted enormous

inﬂuence on physicians’ prescribing practices throughout the country.




Complaint and Demand for Jury Trial                                               Page 36 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 37 of 124




        126.     One of the cornerstones of Purdue’s marketing plan was the use of

sophisticated marketing data to inﬂuence physicians’ prescribing patterns towards prescribing

opioids more liberally for non-cancer related chronic pain.

        127.     Purdue (in an innovation that, on information and belief, was copied by other

Manufacturer Defendants compiled prescriber proﬁles on individual physicians detailing

their prescribing patterns, to inﬂuence doctors’ prescribing patterns towards prescribing

opioids more liberally for non-cancer related chronic pain.

        128.     Through these proﬁles, Purdue (and, on information and belief, other

Manufacturer Defendants could, and can, identify the highest and lowest prescribers of drugs

in a single zip code, county, state, or the entire country.

        129.     One of the critical foundations of Purdue’s marketing plan for OxyContin was

to target the physicians who were the highest prescribers for opioids across the country.

        130.     Purdue’s prescriber database also helped identify physicians with large

numbers of chronic-pain patients and helped identify which physicians were simply the most

frequent and, in some cases, the least discriminate prescribers.

        131.     A lucrative bonus system encouraged Purdue’s sales representatives to increase

sales of OxyContin in their territories, resulting in many visits by said sales representatives to

physicians with high rates of opioid prescriptions, as well as a multifaceted “information”

campaign aimed at high volume opioid prescribers. In 2001, in addition to the average sales

representative’s annual salary of $55,000, annual bonuses averaged $71,500, with a range of

$15,000 to nearly $240,000.




Complaint and Demand for Jury Trial                                                  Page 37 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 38 of 124




        132.     Purdue paid $40 million in sales incentive bonuses to its sales representatives

in 2001.

        133.     From 1996 to 2000, Purdue increased its internal sales force from 318 sales

representatives to 671, and its total physician call list from approximately 33,400 to 44,500 to

approximately 70,500 to 94,000 physicians. Through its sales representatives, Purdue used a

patient starter coupon program for OxyContin, providing patients with a free limited-time

prescription for a 7-day to 30-day supply. When the program was discontinued, approximately

34,000 coupons had been redeemed nationally

        134.     Purdue also distributed to health care professionals branded promotional items

such as OxyContin ﬁshing hats, stuﬀed plush toys, and music compact discs (‘‘Get in the

Swing With OxyContin’’. That “swag” strategy was, according to the DEA, unprecedented

for an opioid regulated under Schedule II of the CSA.

        135.     By getting more “non-pain” specialist physicians to prescribe opioids, and by

equating the prescription of opioids to compassion for those in pain, Purdue pulled oﬀ

remarkably brilliant marketing campaign that was successful in removing the dangerous stigma

surrounding its opioid drugs.

        136.     In much of its promotional campaign—in literature and audiotapes for

physicians, brochures and videotapes for patients, and its ‘‘Partners Against Pain’’ website—

Purdue claimed that the risk of addiction from OxyContin was extremely small.

        137.     In addition, Purdue provided two promotional videos to physicians that,

according to the FDA, appear to have made unsubstantiated claims and minimized the risks




Complaint and Demand for Jury Trial                                                Page 38 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 39 of 124




of OxyContin. The ﬁrst video was available for about 3 years without being submitted to FDA

for review.

        138.     In 2003, the FDA issued a warning letter to Purdue for spreading inaccurate

information in OxyContin advertisements, and for failing to inform the public of important

safety information about the drug. The letter found Purdue was in violation of the Food, Drug,

and Cosmetic Act, 21 U.S.C. §§ 331(a and (b, and 352 (n.

        139.     While Purdue did withdraw the oﬀending promotional materials, rather than

distributing a “Dear Healthcare Professional” (“DHP” letter correcting the misinformation

or altering the labeling for OxyContin, Purdue doubled down and instructed their sales force

to “refocus” physicians if and when they learned that physicians believed their products were

addictive.

        140.     The misinformation Purdue pushed out violated federal criminal law. On May

9, 2007, Defendant Purdue pleaded guilty, in federal court, to violations of 21 U.S.C. 331(a

and 331 (a(2 for marketing and promoting OxyContin as less addictive, less subject to abuse

and diversion, and less likely to cause tolerance and withdrawal than other pain medications.

        141.     Purdue thus knowingly misbranded OxyContin, and knowingly introduced

misbranded OxyContin into interstate commerce, with the intent to defraud or mislead the

medical community and consumers into believing OxyContin was less addictive, less subject

to abuse and diversion, and less likely to cause tolerance and withdrawal than other pain

medications.




Complaint and Demand for Jury Trial                                              Page 39 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 40 of 124




        142.     Following its guilty plea, Purdue pivoted its promotion of OxyContin. De-

emphasizing direct promotion, Purdue began to work primarily through patient advocacy

organizations—or “Front Groups”—posing as neutral and credible professional organizations.

In so doing, Purdue was able to deliberately mislead the medical community and the general

public while avoiding FDA violations that would have been issued if it had conducted the same

promotional campaigns directly.

        143.     The American Pain Foundation (“APF”, upon information and belief,

received more than $10 million in funding from opioid manufacturers from 2007 through 2012.

The primary opioid manufacturer contributors were Purdue and Endo. The APF, founded in

1997, described itself as the nation’s largest advocacy group for pain patients.

        144.     APF published numerous guides and brochures for patients, doctors, and

policymakers that minimized the risks of addiction and exaggerated the beneﬁts associated

with prescription opioids, including but not limited to the “Policymaker’s Guide,” sponsored

by Purdue, which sought to dispel the “myth” that opioid pain medication leads to addiction.

        145.     At the heart of APF’s messaging was that the risk of opioid addiction was

overblown, and opioids were underused as a treatment for pain. In December 2011, a

ProPublica investigation found that in 2010, nearly 90% of APF’s funding came from the drug

and medical device community, including Manufacturer Defendants. On May 8, 2012, the

U.S. Senate Finance Committee sent a letter to APF inquiring about its ties to drug

manufacturers. That very same day, APF announced it was ceasing operations, eﬀective

immediately.




Complaint and Demand for Jury Trial                                                Page 40 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 41 of 124




        146.     Purdue also funded “Responsible Opioid Prescribing,” a guide sponsored by

the Federation of State Medical Boards (“FSMB” and authored by Dr. Scott Fishman, former

chairman and president of the now defunct APF in 2007. The guide was ultimately

disseminated to 700,000 practicing doctors, with doctors in Idaho receiving thousands of

copies. A June 8, 2012 letter submitted by FSMB to the Senate Finance Committee disclosed

that Purdue paid $40,000 to fund the production of the guide. Purdue also paid the FSMB at

least $822,400 from 1997–2012.

        147.     The “Responsible Opioid Prescribing” guide promoted the use of opioid pain

relievers for both acute and chronic pain and severely minimized the risk of addiction, even

claiming that opioids could be used safely (just with additional care in patients assessed to

have a risk of substance abuse. The guide promoted the widespread use of opioids, stating that

“[p]atients should not be denied opioid medications except in light of clear evidence that such

medications are harmful to the patient.”

        148.     Additionally, the guide presented symptoms of genuine addiction as

“pseudoaddiction” and taught doctors that the symptoms of addiction—such as demanding or

manipulative behavior and obtaining opioid prescriptions from more than one physician—are

actually pseudoaddiction, rather than addictive behavior that would necessitate the withdrawal

of opioid treatment.

        149.     Upon information and belief, Purdue contributed funding to The American

Academy of Pain Management (“AAPM”, a medical specialty society . AAPM issued a

statement in 1997 that endorsed opioids and claimed that the risk of opioid addiction in people




Complaint and Demand for Jury Trial                                               Page 41 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 42 of 124




taking prescription opioids was low. The chairman of AAPM at that time was Dr. David

Haddox. Dr. Haddox was, at the time of the statement, a paid speaker for Purdue. He later

went on to become Purdue’s vice president for health policy.

        150.      In 2009 the American Pain Society (“APS” and AAPM jointly issued

guidelines (“APS/AAPM Guidelines” recommending the use of opioids to treat chronic pain.

The APS/AAPM guidelines promoted the use of opioids for the treatment of chronic pain and

concluded that the risk of opioid addiction was manageable in patients regardless of previous

histories of abuse. At least fourteen of the twenty-one panel members who drafted the

APS/AAPM Guidelines received funding from Manufacturer Defendants, Purdue.

        158.      The APS/AAPM Guidelines have been relied upon by doctors to inform their

treatment of pain. They were cited repeatedly in academic literature and were even reprinted

in the monthly medical journal, Pain. Upon information and belief, pharmaceutical sales

representatives employed by Purdue discussed the APS/AAPM Guidelines with doctors

during sales calls.

                  b.     Cephalon, Inc.

        151.      In 2008, the FDA found that Cephalon had promoted its fentanyl-containing

lollipop, Actiq, for non-approved uses. Actiq had been “indicated” by the FDA for a speciﬁc

use: to treat breakthrough pain in opioid-tolerant cancer patients who are already receiving

around-the-clock opioid therapy. Cephalon, however, had been marketing Actiq for uses such

as migraine headaches and other non-cancer pain, such as sickle-cell pain crises, and in

anticipation of changing dressings or radiation therapy.

               152.      Cephalon also:


Complaint and Demand for Jury Trial                                             Page 42 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 43 of 124




                (a      had sales representatives call on doctors who would not normally
        prescribe such drugs in the course of their practice;

                (b      trained sales representatives on techniques to prompt doctors into oﬀ-
        label conversations;

               (c     structured its employees’ compensation and bonuses in a manner that
        encouraged oﬀ-label marketing;

               (d      had sales representatives instruct doctors how to get their patients’
        insurance to cover oﬀ-label uses;

                 (e      used grants for continuing medical education to promote oﬀ-label uses;
        and

              (f      sent doctors to “consultant” meetings at lavish resorts to hear the
        company’s oﬀ-label message.

        153.     As a result, Cephalon entered a plea agreement with the United States in which

it admitted guilt to numerous violations of the FDCA and agreed to pay a record $425 million

in penalties as part of a collective settlement related to the oﬀ-label market of multiple drugs,

one including Actiq.

        154.     Cephalon was also required to: send letters to doctors about the settlement

agreement to enable doctors to report questionable sales representative conduct; and post

information about payments the manufacturer made to doctors on its website.

        155.     On March 26, 2009, Cephalon received a warning letter regarding its

sponsored links on internet search engines (e.g. Google.com for the opioid pain reliever

Fentora, which made representations and/or suggestions about the eﬃcacy of the said drug

but failed to communicate any risk information.

        156.     The FDA found that the sponsored links omitted the most serious and

frequently occurring risks associated with the Fentora, misleadingly suggesting Fentora is safer



Complaint and Demand for Jury Trial                                                 Page 43 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 44 of 124




than demonstrated. The FDA also found that the sponsored link for Fentora made incomplete

and misleading statements about what the drug is indicated for, suggesting that Fentora is

useful in a broader range of conditions or patients than had been demonstrated.

        157.     The FDA noted that the marketing material provided only a brief statement

about what Fentora is indicated for, which was incomplete and misleading. Speciﬁcally, the

marketing material suggested that Fentora is useful in a broader range of conditions or patients

than was supported by substantial evidence in clinical experience. The advertisement implied

that Fentora was indicated for breakthrough pain in any patient with cancer, rather than only

those who are already receiving, and already tolerant to, around-the-clock opioid therapy.

        158.     Additionally, the FDA found that the sponsored links did not present the full

established name of said drug being promoted. Accordingly, the FDA found that the

Cephalon’s sponsored links misbranded Fentora in violation of the Federal Food, Drug, and

Cosmetic Act and FDA implementing regulations. See 21 U.S.C. §§ 352(a & (n, 321(n; 21

CFR §§ 201.10(g(1, 202.1(b(1, (e(3(i, (ii & (e(6(i.

        159.     On September 29, 2008 Cephalon pleaded guilty to violating 21 U.S.C. §§

331(a, 331 (a(1, and 352(f(1 for marketing and promoting the opioids Actiq for medical

indications that were not approved by the FDA.

        160.     Between January 1, 2001, and December 31, 2006, Cephalon thus knowingly

and willfully promoted the sale and use of Actiq for certain uses which the FDA had not

approved (i.e., “unapproved uses”.




Complaint and Demand for Jury Trial                                                Page 44 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 45 of 124




        161.     The FDA approved Actiq, a fentanyl product manufactured as a lollipop, for

use only in opioid-tolerant cancer patients (meaning those patients for whom morphine-based

painkillers are no longer eﬀective.

        162.     Actiq is a strong and highly addictive narcotic, with signiﬁcant potential for

abuse. From 2001 through at least 2006, Cephalon was promoting the drug for non-cancer

patients to use for such maladies as migraines, sickle-cell pain crises, injuries, and in

anticipation of changing wound dressings or radiation therapy.

        163.     Cephalon promoted Actiq for use in patients who were not yet opioid-tolerant,

and for whom it could have life-threatening complications and results.

        164.     Following its guilty plea, Cephalon pivoted to promoting Actiq through

patient advocacy organizations or “Front Groups” posing as neutral and credible professional

organizations in order to deliberately mislead the medical community and the general public

while avoiding FDA violations. One such Front Group is APF.

        165.     At least fourteen of the twenty-one panel members who drafted the APS and

AAPM Guidelines received funding from Manufacturer Defendants, including Cephalon. The

guidelines recommended the use of opioids to treat chronic pain and concluded that the risk

of opioid addiction was manageable in patients regardless of previous histories of abuse.

        166.     Cephalon provided considerable funding to FSMB, including $180,000 from

1997 through 2012. It also funded APF before withdrawing its support due to a Senate

investigation.




Complaint and Demand for Jury Trial                                               Page 45 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 46 of 124




                 c.      Janssen Pharmaceuticals, Inc.

        167.     On December 9, 1999, the FDA sent Janssen a letter indicating that it had

reviewed several “homemade” marketing pieces that had been used by Janssen sales

representatives for its fentanyl-based synthetic opioid, Duagesic. The FDA found those

marketing pieces to be false or misleading because they contained misrepresentations

regarding safety information, broadened Duragesic’s indication for use, contained

unsubstantiated claims, and lacked fair balance.

        168.     The FDA’s warning letter provided the following examples of statements in

the homemade marketing material that misrepresented safety information:

               (a      “Signiﬁcantly LESS constipation!”, which suggested Duragesic had
        been demonstrated to be associated with less constipation than other available opioids,
        thus, minimizing the risk of constipation; and

                (b      “Low abuse potential!”, which suggested that Duragesic had less
        potential for abuse than other available opioids and minimized and contradicted
        fentanyl’s status as a Schedule II controlled substance.

        169.     The FDA’s warning letter provided the following example of a statement in

the homemade marketing material that broadened Duragesic’s indication for use: “It’s not just

for end stage cancer anymore!” That suggested that Duragesic can be used for any type of pain

management and ignored the fact that Duragesic was indicated only for the management of

chronic pain in patients who require continuous opioid analgesia for pain that cannot be

managed by less powerful means. It also ignored the fact that use in persons other than those

for whom Duragesic was indicated by FDA poses a high risk of death.

        170.     FDA’s warning letter provided the following examples of unsubstantiated

claims made in the homemade marketing material:



Complaint and Demand for Jury Trial                                               Page 46 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 47 of 124




                 (a      “Preferred regimen: 2 x per week versus 2 x per day!”;

                 (b      “Easy for Patient compliance.”; and

             (c   “And the #1 reason to convert your patients to the Duragesic patch:
        QUALITY OF LIFE,” and “without pain, patient’s [sic] sleep better, increase daily.”

        171.     Janssen received further warning by way of a September 2, 2004 warning

letter. That letter was in relation to Janssen’s Duragesic patch. FDA found that a ﬁle card used

by Janssen in connection with that patch contained false and misleading claims about the abuse

potential of Duragesic, as well as unsubstantiated claims of the eﬀectiveness of Duragesic. The

FDA noted Janssen’s representations could encourage the unsafe use of the drug, potentially

resulting in serious or life-threatening hypoventilation, or even death.

        172.     The FDA requested a letter response (1 describing Janssen’s intent to comply

with FDA’s requests, and (2 listing all promotional materials for Duragesic that were the

same as or similar to the oﬀending promotional materials. The FDA also requested that

Janssen submit a plan for discontinuing use of the promotional marketing materials in

question.

        173.     Janssen’s promotional materials in question included:

               (a       “low reported rate of mentions in DAWN data” along with Drug
        Abuse Warning Network (DAWN data comparing fentanyl/combination mentions
        to other listed opioid products, which suggested that Duragesic is less abused than
        other opioid drugs;

                (b    “minimizes the potential for local GI side eﬀects by avoiding GI
        absorption,” which suggested that Duragesic is associated with less constipation,
        nausea, and vomiting than oral opioids;

                (c     “demonstrated eﬀectiveness in chronic back pain with additional
        patient beneﬁts” which was based on an open-label, single arm trial with no control
        group which is clearly inadequate to support such a claim;



Complaint and Demand for Jury Trial                                                Page 47 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 48 of 124




                 (d     “86% of patients experienced overall beneﬁt in a clinical study based
        on: pain control, disability in ADLs, quality of sleep,” “all patients who experienced
        overall beneﬁt from Duragesic would recommend it to others with chronic low back
        pain,” “signiﬁcantly reduced nighttime awakenings,” and “signiﬁcant improvement in
        disability scores as measured by the Oswestry Disability Questionnaire and Pain
        Disability Index,” which were again based on an open-label, single arm trial with no
        control group—a trial inadequate to support such claims;

                (e      “Improved patient outcomes: Open-label, crossover comparison
        study,” “Signiﬁcant improvement in physical functioning summary score,” and
        “Signiﬁcant improvement in social functioning,” which are based on an open label
        study lacking suﬃcient support for the cited claims; and

                (f      “1,360 loaves . . . and counting,” “Work, uninterrupted,” “Life,
        uninterrupted,” “Game, uninterrupted,” “Chronic pain relief that supports
        functionality,” “Helps patients think less about their pain,” and “Improvements in
        physical and social functioning,” which imply that patients will experience improved
        social or physical functioning, a claim that Janssen lacks support for.

The FDA stated it was not aware of any substantial evidence or clinical experience to support

these comparative claims.

        174.     On September 2, 2004 the FDA determined that Duragesic was misbranded

and in violation of Section 502(a of the Food, Drug, and Cosmetic Act, 21 U.S.C. § 352(a.

        175.     Janssen thus made misleading safety claims and unsubstantiated eﬀectiveness

claims for Duragesic.

        176.     The FDA would not have approved Duragesic’s label had Janssen disclosed

misleading safety claims and unsubstantiated eﬀectiveness claims for Duragesic at the time of

the FDA approval process

        177.     On August 26, 2011, Janssen received a warning letter regarding its opioid

drug, Nucynta. The letter informed Janssen that the FDA had become aware of oral statements

made by a Janssen representative that promoted an unapproved use for its opioid Nucynta,




Complaint and Demand for Jury Trial                                              Page 48 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 49 of 124




made unsubstantiated superiority claims about the drug, and minimized the serious risks

associated with Nucynta.

        178.     The statements were made on December 8, 2010, at the 2010 American Society

of Health-System Pharmacists (“ASHP” Midyear Clinical Meeting and Exhibition in

Anaheim, CA.

        179.     The FDA requested a letter response that (1 described Janssen’s intent to

comply with the request, (2 listed all promotional materials for Nucynta that contained a

violation resulting from that actions within the warning letter or similar to the actions in the

warning letter, and (3 Janssen’s plan for discontinuing use of such materials.

        180.     The Janssen representative promoted an unapproved use of Nucynta when the

representative indicated that Nucynta is useful in the treatment of Diabetic Peripheral

Neuropathic Pain (“DPNP”. Nucynta is not approved by the FDA for treatment of DPNP.

        181.     Janssen also made the following unsubstantiated superiority claims and

statements that minimized the risk of Nucynta:

                 (a      “DPNP patients stay on Nucynta for longer, and Nucynta provides 10
        mg of opioid/oxycodone pain control, similar to Tramadol, but with less GI,
        constipation, nausea, and vomiting,” which is misleading and implied that Nucynta is
        clinically superior compared to oxycodone and Tramadol for DPNP patients; and

                (b     When physicians prescribe Nucynta they “won’t have to put patients
        on docusate or senna, patients get out of the hospital a day earlier which saves
        thousands of dollars because they are going to be able to have a bowel movement,”
        which is misleading and implied that treatment with Nucynta has been shown to
        reduce the length of a hospital stay in comparison to oxycodone and Tramadol.

        182.     Following its FDA warnings, Janssen pivoted to promoting Duragesic and

Nucynta through patient advocacy organizations or “Front Groups” posing as neutral and




Complaint and Demand for Jury Trial                                                Page 49 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 50 of 124




credible professional organizations in order to deliberately mislead the medical community

and the general public while avoiding FDA violations. Such Front Groups included the APF,

APS, and AAPM.

                 d.       Endo International PLC

        183.     On June 8, 2017 the FDA requested that Endo voluntarily remove from the

market reformulated Opana ER, an opioid that was purportedly crush-resistant and thus

supposedly decreased the risk of addiction. The FDA informed Endo that the beneﬁts of

Opana ER may no longer outweigh the risks.

        184.     Contrary to Endo’s statements, reformulated Opana ER hardly reduced the

risk of abuse. Instead, abuse of reformulated Opana ER by injection resulted in a serious

disease outbreak of HIV and hepatitis C, as well as cases of thrombotic microangiopathy (a

serious blood disorder.

        185.     Endo claimed to have reformulated Opana ER to be resistant to abuse by

patients who crush and snort prescription opioid pills. Instead, abuse shifted from insuﬄation

(crushing and snorting to intravenous injection.

        186.     The FDA released a statement conﬁrming its decision was the ﬁrst time that

the FDA had taken steps to remove a currently marketed opioid pain medication from sale

due to public health concerns of abuse. The request, while voluntary, also stated that the FDA

intended to take steps to formally require its removal by withdrawing approval if Endo chose

not to discontinue Opana ER.

        187.     Less than a month later, on July 6, 2017, Endo announced it would voluntarily

remove Opana ER from the market after careful consideration and consultation with the FDA.


Complaint and Demand for Jury Trial                                              Page 50 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 51 of 124




        188.     Endo was one of the primary contributors to the APF’s numerous published

guides and brochures for patients, doctors, and policymakers. The guides minimized the risks

of addiction and exaggerated the beneﬁts associated with prescription opioids, including but

not limited “Exit Wounds: A Survival Guide to Pain Management for Returning Veterans &

Their Families,” sponsored by Endo, which falsely claimed that it is unlikely that people who

are not predisposed to addiction will become addicted to opioid painkillers, and “Treatment

Options: A Guide for People Living with Pain,” which promoted opioids as essential for

treating even “moderate” pain.

        189.     A June 8, 2012, letter submitted by FSMB to the Senate Finance Committee

disclosed that Endo paid $50,000 to fund the production of the “Responsible Opioid

Prescribing,” a guide authored by Dr. Scott Fishman, former chairman and president of the

now defunct American Pain Foundation in 2007. The guide was ultimately disseminated to

700,000 practicing doctors. Since that time, Endo has paid the FSMB at least $371,620.

                 e.      Actavis

        190.     On February 18, 2010, the FDA issued a warning letter to Actavis, the

manufacturer of the opioid Kadian and one of the predecessor companies to Allergan, for

distributing a false and misleading co-pay assistance brochure and comparison detailer.

        191.     The FDA’s ﬁndings were based on Actavis’s omissions and its minimization

of serious risks associated with Kadian in its brochure; Actavis’s failure to present the

limitations to Kadian’s approved indication for use and its suggestions that it could be used

for broader purposes than indicated; and its unsubstantiated claims of superiority and

eﬀectiveness.


Complaint and Demand for Jury Trial                                              Page 51 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 52 of 124




        192.     The brochure presented several eﬀectiveness claims regarding Kadian, but

failed to present any contraindications and, additionally, omitted several warnings,

precautions, drug interactions, and adverse events.

        193.     The brochure failed to present risk information with a prominence and

readability that is reasonably comparable to the presentation of beneﬁt information. The

brochure also minimized the serious and signiﬁcant risks associated with the use of Kadian by

describing the serious and potentially fatal risks in highly complex, medically technical

language not likely to be understood by consumers. The brochure simply included the

following language, “Please see accompanying complete Prescribing Information” in an eﬀort

to mitigate the misleading omission and/or minimization of risk information.

        194.     In direct marketing to consumer marketing, Kadian’s brochure included the

following erroneous claims:

                (a       “Allow for less breakthrough pain and more consistent pain relief for
        patients”;

                 (b      “Better pain control”;

                 (c      “Allow patients to live with less pain”;

               (d        “Allow individualization and customization of a patient’s pain
        treatment”;

                (e       “Prescribe KADIAN® - Less pain for your patients. More options for
        you.”; and

                 (f      “Less pain. More options.”

        195.     The FDA informed Actavis that its brochure and detailer were false and

misleading because they omitted and minimized the serious risks associated with Kadian,




Complaint and Demand for Jury Trial                                              Page 52 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 53 of 124




broadened and fail to present the limitations to the approved indication of Kadian, and

presented unsubstantiated claims of superiority and eﬀectiveness.

        196.     The FDA found Actavis’ brochure and detailer for Kadian failed to include

important and serious risk information, including contraindications, adverse events, and

warnings regarding potentially fatal abuse of opioids.

        197.     The FDA also found Actavis’ brochure and detailer presented broad claims

about Kadian’s use in treating pain, therefore implying that Kadian was appropriate for use in

a broader range of patients than the patients for which FDA approval was granted.

        198.     Finally, the FDA found Actavis’ detailer included eﬃcacy claims and

presentations which were unsubstantiated, misleading and implied Kadian was superior to

other opioid therapies. The FDA found Actavis’ brochure and detailer misbranded the drug

in violation of the Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 352(a & 321(n; cf. 21 CFR

§§ 202.1(e(3, (e(5, (e(6, and (e(7 (implementing regulations;

                 f.      Mallinckrodt

        199.     On March 30, 2009, Mallinckrodt received a letter from the FDA stating that

Mallinckrodt was found to have been marketing an unapproved new drug, morphine sulfate

concentrate oral solution 20 mg/ml, in violation of 21 U.S.C. §§ 331(d and 355(a.

        200.     The letter also stated that its unapproved morphine formulation was

misbranded under 21 U.S.C. § 352(f(1 because the conditions it was intended to treat were

not amenable to self-diagnosis and treatment. Adequate directions for such use, therefore,

could not be written. As a result, introduction or delivery for introduction into interstate

commerce of its unapproved morphine formulation violated 21 U.S.C. § 331(a and (d.


Complaint and Demand for Jury Trial                                              Page 53 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 54 of 124




        201.     Mallinckrodt had been marketing its unapproved morphine formulation since

2005.

        202.     Mallinckrodt provided considerable funding to FSMB including at least

$100,000.

        203.     Separately and together, Manufacturer Defendants thus engaged in a sustained

misinformation campaign regarding both (1 the safety and eﬃcacy of opioids generally; and

(2 their products in particular. That misinformation campaign, propagated at times through

industry-funded Front Groups, paid tremendous dividends. Across the country, including in

Twin Falls County, doctors began prescribing powerful opioids for a wide range of ailments.

In turn, patients became addicted, setting into motion the raging opioid epidemic plaguing

America today.

C.      Defendants’ Failures to Maintain Eﬀective Controls Against Diversion and Failures
        to Report Suspicious Orders

        204.     The opioid epidemic was further fueled by all Defendants’ failure to follow the

speciﬁc mandates in the CSA requiring them to help ensure that highly addictive drugs are

not diverted to illegal use. The brunt of the opioid epidemic could have been, and should have

been, prevented had Defendants fulﬁlled their duties set by statute and common law.

Defendants, who operate at every level of the opioid supply chain, had an obligation and duty

to act. They did not—and the country, including Twin Falls County, paid the price.

        205.     The opioid supply chain begins with manufacturers (including Manufacturer

Defendants, who manufacture and package the pill. Manufacturer Defendants then transfer

the opioids to wholesale distributors (including Distributor Defendants. Collectively,



Complaint and Demand for Jury Trial                                                Page 54 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 55 of 124




Distributor Defendants account for over 90% of all drugs distributed within the United States.

Wholesale Distributors then dispense the opioids to hospitals and pharmacies. Those entities

then dispense drugs to patients.

        206.     Recognizing that highly addictive drugs like opioids can be easily abused and

diverted to the black market, Congress, in the Controlled Substances Act (“CSA” set forth

two relevant controls on such drugs:

                (a      First, the DEA sets limits on the quantity of schedule II-controlled
        substances—such as opioids—that may be produced in the United States in any given
        year. 21 U.S.C. § 826(a; 28 C.F.R. § 0.100. The DEA determines these quotas based
        on a variety of data including sales, production, inventories, and exports. The DEA
        can and does lower quotas as a means of addressing abuse and diversion.

                (b)     Second, Congress anticipated that highly addictive prescription drugs
        like opioids could be abused and diverted to the black market. The CSA thus sought
        to combat diversion of prescription narcotics by providing for a closed system of
        drug distribution in which every actor in the opioid supply chain, i.e., manufacturers
        and wholesale distributors, must register with the DEA. Every registrant, in turn,
        is charged with being vigilant in deciding whether a customer, be it a pharmacy,
        wholesaler, or end customer, can be trusted to deliver or use controlled prescription
        narcotics only for lawful purposes. 21 U.S.C. § 823(e). Specifically, every registrant,
        including manufacturers and wholesale distributors, is required to “maintain
        effective control against diversion of particular controlled substances into other than
        legitimate medical, scientific, and industrial channels.” 21 U.S.C. § 823(b)(1)

        207.     The CSA and its implementing regulations require all registrants to (1)

report suspicious orders of prescription opioids to the DEA, and (2) perform required due

diligence prior to filling any suspicious orders. See 21 U.S.C. § 823(b)(1); 21 C.F.R.

§ 1301.74(b). A “suspicious order” is defined as including “orders of unusual size, orders

deviating substantially from a normal pattern, and orders of unusual frequency.” 21 C.F.R.

§ 1301.74(b).




Complaint and Demand for Jury Trial                                               Page 55 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 56 of 124




        208.     In addition, the Code of Federal Regulations requires all manufacturers and

wholesale distributors to “design and operate a system to disclose to the registrant

suspicious orders of controlled substances.” 21. C.F.R. § 1301.74(b).

        209.     So, in addition to reporting suspicious orders, a registrant, whether a

manufacturer or wholesaler, must exercise due diligence in confirming the legitimacy of all

orders prior to filling.

        210.     The requirements imposed on Defendants by the CSA-including the

requirements to report suspicious orders, and to create a system to disclose suspicious

orders-are crucial. As the United States Supreme Court has explained, the CSA was

Congress’s attempt “to conquer drug abuse and to control the legitimate and illegitimate

traffic in controlled substances.” Gonzales v. Raich, 545 U.S. 1, 12 (2005).

        211.     “Congress,” the Court has explained, “was particularly concerned with the

diversion of drugs from legitimate channels. It was aware that registrants, who have the

greatest access to controlled substances and therefore the greatest opportunity for diversion,

were responsible for a large part of the illegal drug traffic.” United States v. Moore, 423 U.S.

122, 135 (1975). Manufacturers and distributors must therefore be vigilant in deciding

whether a prospective customer can be trusted to deliver controlled substances only for

lawful purposes. This responsibility is critical, as Congress has expressly declared that the

illegal distribution of controlled substances has a substantial and detrimental effect on the

health and general welfare of the American people.




Complaint and Demand for Jury Trial                                                Page 56 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 57 of 124




        212.     Reflecting the importance of CSA compliance, the DEA has repeatedly

provided guidance to registrants emphasizing their obligations under the CSA. A DEA

letter dated September 27, 2006, sent to every commercial entity in the United States

registered with the DEA, outlined specific circumstances that might be indicative of

diversion:

               (a)     Ordering excessive quantities of a limited variety of controlled
        substances while ordering few if any other drugs.

               (b)    Ordering a Limited variety of controlled substances in quantities
        disproportionate to the quantity of non-controlled medications ordered.

               (c)     Ordering excessive quantities of a limited variety of controlled
        substances in combination with excessive quantities of lifestyle drugs.

                 (d)     Ordering the same controlled substance from multiple distributors.

        213.     Additionally, the letter implored Distributor Defendants to know their

pharmacy customers, and to follow-up with said pharmacy customers, regarding:

                (a)    What percentage of the pharmacy’s business does dispensing
        controlled substances constitute?

                (b)    Is the pharmacy complying with the laws of every state in which it
        is dispensing controlled substances?

                (c)     Is the pharmacy soliciting buyers of controlled substances via the
        internet or is the pharmacy associated with an internet site that solicits orders for
        controlled substances?

                (d)      Does the Pharmacy, or Internet site affiliated with the pharmacy,
        offer to facilitate the acquisition of a prescription for a controlled substance from a
        practitioner with whom the buyer has no pre-existing relationship?

                (e)    Does the pharmacy fill prescriptions issued by practitioners based
        solely on an on-line questionnaire without a medical examination or bona-fide
        doctor- patient relationship?




Complaint and Demand for Jury Trial                                               Page 57 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 58 of 124




                (f)     Are the prescribing practitioners licensed to practice medicine in the
        jurisdictions to which the controlled substances are being shipped, if such a license
        is required by state law?

                (g)     Are one or more practitioners writing a disproportionate share of the
        prescriptions for controlled substances being filled by the pharmacy?

                (h)   Does the pharmacy offer to sell controlled substances without a
        prescription?

               (i)       Does the pharmacy charge reasonable prices for controlled
        substances?

                (j)    Does the pharmacy accept insurance payment for purchases of
        controlled substances made via the internet?

        214.     In 2007, the DEA sent letters to every registered manufacturer or distributor

of controlled substances, including Defendants. As stated in the letter, “the purpose of [the]

letter [wa]s to reiterate the responsibilities of controlled substance manufacturers and

distributors to inform the DEA of suspicious orders in accordance with 21 C.F.R. §

1301.74(b).”

        215.     In the letter, the DEA expressly warned that the regulation “requires that

the registrant inform the local DEA Division Office of suspicious orders when discovered

by the registrant.” The DEA also warned that “[r]egistrants are reminded that their

responsibility does not end merely with the filing of a suspicious order report. Registrants

must conduct an independent analysis of suspicious orders prior to completing a sale to

determine whether the controlled substances are likely to be diverted from legitimate

channels. Reporting an order as suspicious will not absolve the registrant of responsibility

if the registrant knew, or should have known, that the controlled substances were being

diverted.”



Complaint and Demand for Jury Trial                                              Page 58 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 59 of 124




        216.     In addition, the DEA warned that the “regulation specifically states that

suspicious orders include orders of an unusual size, orders deviating substantially from a

normal pattern, and orders of an unusual frequency. These criteria are disjunctive and are

not all inclusive. For example, if an order deviates substantially from a normal pattern, the

size of the order does not matter and the order should be reported as suspicious. Likewise,

a registrant need not wait for a ‘normal pattern’ to develop over time before determining

whether an order is suspicious. The size of an order alone, whether or not it deviates from

a normal pattern, is enough to trigger the registrant’s responsibility to report the order as

suspicious. The determination of whether an order is suspicious depends not only on the

order patterns of the particular customer, but also on the patterns of the registrant’s

customer base and the patterns throughout the relevant segment of the regulated industry.”

        217.     Federal law imposes a duty upon Defendants to maintain effective controls

against diversion of prescription opiates into other than legitimate medical, scientific, and

industrial channels. 21 U.S.C.A. § 823(b)(1).

        218.     Federal law imposes a duty upon Defendants to comply with applicable

State and local law. See 21 U.S.C.A. § 823(b)(2), mirrored in Idaho law by I.C. § 37-128.

        219.     On information and belief, Defendants knowingly, recklessly, and/or

negligently supplied suspicious quantities of prescription opioids to obviously suspicious

physicians and pharmacies in and around Twin Falls County, without disclosing suspicious

orders as required by regulations and otherwise circumventing their statutory obligations

under Federal and Idaho law.




Complaint and Demand for Jury Trial                                             Page 59 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 60 of 124




        220.     Defendants’ refusal to report and investigate suspicious orders had far-

reaching effects. As mentioned above, the DEA is required to annually set production

quotas for regulated drugs. In the context of opioids, however, DEA has cited the difficulty

of determining an appropriate production level to ensuring that adequate quantities are

available for legitimate medical use. That is because there are no direct measures available

to establish legitimate medical need. DEA’s difficulty in setting production quotas was

compounded by the fact that the Manufacturer and Distributor Defendants failed to report

suspicious orders of opioids and failed to maintain effective controls against diversion.

Defendants’ deliberate failures thus prevented the DEA from realizing the full extent of

opioid diversion for years.

        221.     Defendants could have (and should have) reported and stopped the flow of

prescription opioids into the black market. But Defendants intentionally, recklessly, and/or

negligently failed to investigate, report, and halt suspicious orders. Accordingly, as a direct

result of Defendants’ misconduct, substantial and dangerous quantities of prescription

opioids were illegally diverted to and overprescribed in Twin Falls County.

        i.       Failure of the Manufacturer Defendants

        222.     Manufacturers are the source of the prescription drugs in the pharmaceutical

supply chain. The pharmaceutical manufacturing industry is composed of two distinct business

models: manufacturers of brand-name drugs and manufacturers of generic drugs.

        223.     Manufacturers manage the actual distribution of drugs from manufacturing

facilities to drug wholesalers, and in some cases, directly to retail pharmacy chains, mail-order




Complaint and Demand for Jury Trial                                                 Page 60 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 61 of 124




and specialty pharmacies, hospital chains, and some health plans. Manufacturers may also

distribute products directly to government purchasers, such as the Veterans Administration.

        224.     Upon information and belief, the Manufacturer Defendants collected, tracked,

and monitored extensive data concerning suspicious physicians and pharmacies through third-

party organizations and through defendant distributors and defendant pharmacies in exchange

for rebates or other consideration to better drive sales.

        225.     For example, IMS Health furnished Purdue and other Manufacturer

Defendants with ﬁne grained information about the prescribing habits of individual doctors

and the ordering habits of individual pharmacies.

        226.     The Manufacturer Defendants could have used these data to identify diversion

as required under federal law to satisfy their duty of maintaining “eﬀective control against

diversion of particular controlled substances into other than legitimate medical, scientiﬁc, and

industrial channels.” 21 U.S.C. § 823(b(1.

        227.     Instead, the Manufacturer Defendants utilized the data to understand which

regions, and which doctors, to target through their sales force.

        228.     With the knowledge that retailers and prescribing doctors were facilitating

diversion, the Manufacturer Defendants failed to report each instance of diversion to the DEA

while rolling out marketing campaigns to churn prescription opioid sales.

        229.     Indeed, upon information and belief, the Manufacturer Defendants withheld

from the DEA information about suspicious orders and induced the Distributor Defendants

to obfuscate the extent of the opioid epidemic. Upon information and belief, the




Complaint and Demand for Jury Trial                                                Page 61 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 62 of 124




Manufacturing Defendants knew that if they or the other Defendants disclosed suspicious

orders, the DEA would become aware that many opioids were being diverted to illegal

channels and would refuse to increase the production quotas for opioids.

        230.     Upon information and belief, at least Purdue referred to overprescribing

doctors or doctors engaged in diversion as “whales.”

        ii.      Failure of the Distributor Defendants

        231.     The Distributor Defendants purchase prescription opioids from the

Manufacturer Defendants to distribute to a variety of customers, hospitals, long-term care,

and other medical facilities (e.g., community clinics, physician oﬃces and diagnostic

laboratories.

        232.     The top three wholesale distributors, McKesson, Cardinal Health, and

AmerisourceBergen, account for almost 90 percent of the entire wholesale drug market. This

consolidation has forced the industry to change its revenue model, evolving its core

distribution business into a low-margin enterprise that makes money by maximizing

economies of scale.

        233.     The Distributor Defendants utilize “just-in-time” delivery methods. In order

to keep inventory and liability of pharmaceutical drugs as low as possible, most pharmacies

receive drug deliveries from distributors every day of the week. This allows the pharmacy to

hold as little inventory of pharmaceutical drugs on site as possible. In making just-in-time

deliveries, sometimes multiple times a day to a single pharmacy, distributors know precisely

how many opioid prescriptions and individual pills they are delivering to a speciﬁc pharmacy.




Complaint and Demand for Jury Trial                                             Page 62 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 63 of 124




        234.     On information and belief, the Distributor Defendants supplied the

Manufacturer Defendants with distribution data in exchange for rebates or other consideration

so Manufacturer Defendants could better drive sales.

        235.     The Distributor Defendants report the sale of all prescription opioids to the

Automation of Reports and Consolidated Orders System (“ARCOS” database. The ARCOS

database's purpose is to monitor the ﬂow of DEA-controlled substances from their point of

manufacture through commercial distribution channels but does not include prescription or

doctor data.

        236.     The ARCOS database does not alert the DEA to the suspicious nature of a

particular order. The DEA investigators regard the database as unwieldy because it

encompasses dozens of drugs sold by more than a thousand companies and is frequently six

months out of date.

        237.     Distributors are a crucial link in the closed system envisioned by Congress in

enacting the CSA. Industry compliance guidelines established by the Healthcare Distribution

Management Association, the trade association of pharmaceutical distributors, explain that

distributors, including Distributor Defendants, are “[a]t the center of a sophisticated supply

chain” and, therefore, “are uniquely situated to perform due diligence in order to help support

the security of the controlled substances they deliver to their customers.”

        238.     The Distributor Defendants have the power to determine that an order is not

being diverted before ﬁlling suspicious orders—thereby preventing diversion before it can

even occur.




Complaint and Demand for Jury Trial                                               Page 63 of 124
      Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 64 of 124




        239.     Reporting an order as suspicious will not absolve a distributor, including

Distributor Defendants, of responsibility if the registrant and distributor knew, or should have

known, that the prescription opioids were being diverted. Indeed, reporting a suspicious order,

then ﬁlling said order with knowledge it may be suspicious, constitutes a failure to maintain

eﬀective controls against diversion under 21 U.S.C. §§ 823 and 824.

        240.     Once the DEA started to suspend distributors’ registrations, manufacturers

and defendants spent at least $102 million to undermine the DEA’s ability to continue doing

so.

        241.     On February 19, 2014, acting at the behest of industry lobbyists,

Representative Tom Marino introduced the “Ensuring Patient Access and Eﬀective Drug

Enforcement Act” as a supposed eﬀort to deﬁne “imminent danger” in the 1970 act. A DEA

memo noted that this bill would essentially destroy the agency’s power to ﬁle an immediate

suspension order of any suspicious drug shipments.

        242.     This bill required that the DEA show the company’s actions had shown

“substantial likelihood of an immediate threat,” whether in death, serious bodily harm or drug

abuse before a suspension order can be sought. It also gave drug companies the ability to

submit “corrective action” plans before any penalties could be issued. The law essentially

makes it impossible for the DEA to halt any suspicious narcotic shipments before opioids are

diverted to the illegal black market.




Complaint and Demand for Jury Trial                                                Page 64 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 65 of 124




                 a.      The Distributor Defendants Failed to Track and Report Suspicious Sales as
                         Required by Idaho and Federal Law.

        243.     Upon information and belief, the Distributor Defendants had a policy of not

reporting suspicious orders until the DEA was already aware of wrongdoing. In this way the

Distributor Defendants believed they could protect themselves from liability, while

obfuscating the true extent of opioid diversion to keep DEA quota on opioids high.

        244.     The following ﬁnes reﬂect only a small portion of the hundreds of billions of

dollars in revenue the Distributor Defendants receive each year.

                         (i       McKesson

        245.     McKesson is a signiﬁcant distributor of opioids in the United States. It is

currently under investigation by Idaho Attorney General Lawrence Wasden .

        246.     In or about 2007, the DEA accused McKesson of failing to report suspicious

orders and launched an investigation. In 2008, McKesson entered into a settlement agreement

with the DOJ and a memorandum of agreement, agreeing to pay a $13.25 million ﬁne for

failure to report suspicious orders of pharmaceutical drugs and promising to set up a

monitoring system.

        247.     As a result, McKesson developed a Controlled Substance Monitoring Program

(“CSMP” but nevertheless failed to design and implement an eﬀective system to detect and

report “suspicious orders” for controlled substances distributed to its independent and small

chain pharmacy customers, e.g., orders that are unusual in their frequency, size or other

patterns. McKesson continued to fail to detect and disclose suspicious orders of controlled

substances. It failed to conduct adequate due diligence of its customers, failed to keep complete




Complaint and Demand for Jury Trial                                                  Page 65 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 66 of 124




and accurate records in the CSMP ﬁles maintained for many of its customers and bypassed

suspicious order reporting procedures set forth in the CSMP.

        248.     Despite the CSMP, a DEA investigation revealed that between 2008 and 2013,

McKesson continued to fail to inform the DEA about a plethora of suspicious orders of

prescription opioids. In that time period, a single warehouse in Aurora, Colorado, ﬁlled 1.6

million prescription orders and reported only 16 as suspicious.

        249.     As recently as December 17, 2017 facts continue to emerge regarding

McKesson’s misdeeds. According to both the Washington Post and “60 Minutes,” McKesson’s

failures from 2008 to 2013 were so egregious that members of the DEA believed that it

warranted a criminal case against the drug distribution company. Apparently, members of the

DEA thought prison sentences for McKesson executives would be warranted.

        250.     The DEA’s Denver ﬁeld division, in conjunction with a local law enforcement

investigation into Platte Valley Pharmacy in Brighton, Colo., ascertained that the vast majority

of pills prescribed at the Platte Valley Pharmacy originated at McKesson’s warehouse in

Aurora, CO. According to local law enforcement, a single pharmacist, Jeﬀrey Clawson, was

selling as many as 2,000 opioids a day.

        251.     None of the 16 suspicious orders that McKesson actually reported from 2008

to 2013 were related to the Platte Valley Pharmacy, or to Jeﬀrey Clawson.

        252.     This was in spite of the fact that, from 2008–2011, the percentage increase for

oxycodone 30 mg orders supplied by McKesson to Platte Valley Pharmacy was approximately




Complaint and Demand for Jury Trial                                                Page 66 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 67 of 124




1,469%. Jeﬀrey Clawson was eventually indicted and convicted of drug traﬃcking charges and

was given a 15-year prison sentence.

        253.     McKesson eventually did report Jeﬀrey Clawson’s suspicious orders, but only

after he had already been convicted and the Platte Valley Pharmacy closed and was no longer

a source of revenue.

        254.     Subsequently, nine ﬁeld divisions of the DEA working with 12 U.S. attorney’s

oﬃces across 11 states, including Idaho, began to collect information on McKesson’s activity.

        255.     The investigation discovered that McKesson was acutely aware of the situation

at Platte Valley Pharmacy. Worse, McKesson warehouses were supplying pharmacies that sold

to criminal drug rings. In all, 12 McKesson distribution centers failed to report suspicious

orders involving millions of opioids across the country.

        256.     The DEA investigative ﬁnding revealed that McKesson systematically:

                 (a      Supplied controlled substances in support of criminal diversion
        activities;

                 (b      Ignored blatant diversion;

               (c      Would arbitrarily increase the threshold amount of opioids pharmacies
        could purchase;

                 (d      Failed to review orders for suspicious activity; and

                 (e      Ignored its own procedures designed to prevent diversion.

        257.     David Schiller of the DEA’s Denver ﬁeld division, which ﬁrst recognized

McKesson’s bad acts, asserted that “[t]his is the best case we’ve ever had against a major

distributor in the history of the Drug Enforcement Administration.” Individuals at the DEA

believed that a ﬁne of more than $1 billion would be appropriate, and one unnamed source



Complaint and Demand for Jury Trial                                              Page 67 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 68 of 124




asserted that “[the DEA] could have ﬁned them out of existence, or indicted the company and

put [McKesson] out of business.” McKesson is the third-largest corporation in the United

States, with revenues in 2016 exceeding $190 billion.

        258.     On January 17, 2017, McKesson agreed to pay a record $150 million in ﬁnes

and suspend sales of controlled substances from distribution centers in four states to settle

allegations that the company violated federal law. As part of the agreement, McKesson

acknowledged that: “at various times during the Covered Time Period, it did not identify or

report to DEA certain orders placed by certain pharmacies, which should have been detected

by McKesson as suspicious, in a manner fully consistent with the requirements set forth in the

2008 MOA.” The company promised to institute signiﬁcant changes to its program designed

to ﬂag suspicious orders, the same promise it made and broke in 2008. McKesson was ﬁned

the equivalent of less than two year’s salary of its board chairman and chief executive, John

Hammergren.

        259.     The DEA agents who were involved in the investigation believed that

McKesson escaped criminal liability because McKesson had “intimidated” the lawyers of the

chief counsel’s oﬃce in the Division of Diversion Control.

                         (ii      Cardinal Health

        260.     Cardinal Health is a signiﬁcant distributor of opioids in the United States and

is currently under investigation by Idaho Attorney General Wasden.

        261.     Cardinal acknowledged that from January 1, 2009, to May 14, 2012, it did fail

to comply with regulations that required reports of any suspicious orders from pharmacies.

Cardinal Health’s chief legal and compliance oﬃcer, Craig Morford, also noted that, going


Complaint and Demand for Jury Trial                                                Page 68 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 69 of 124




forward, it would work “with all participants in addressing the epidemic of prescription drug

abuse.”

          262.    On December 23, 2016, Cardinal Health agreed to pay the United States $44

million to resolve allegations that it violated the Controlled Substances Act in Maryland,

Florida, and New York by failing to report suspicious orders of controlled substances,

including oxycodone, to the DEA.

          263.    In the settlement agreement, Cardinal Health admitted, accepted, and

acknowledged that it had violated the CSA between January 1, 2009 and May 14, 2012 by

failing to:

                (a      “timely identify suspicious orders of controlled substances and inform
          the DEA of those orders, as required by 21 C.F.R. §1301.74(b”;

                  (b     “maintain eﬀective controls against diversion of particular controlled
          substances into other than legitimate medical, scientiﬁc, and industrial channels, as
          required by 21 C.F.R. § 1301.74, including the failure to make records and reports
          required by the CSA or DEA’s regulations for which a penalty may be imposed under
          21 U.S.C. § 842(a(5”; and

                 (c       “execute, fill, cancel, correct, file with the DEA, and otherwise handle
          DEA ‘Form 222’ order forms and their electronic equivalent for Schedule II controlled
          substances, as required by 21 U.S.C. § 828 and 21 C.F.R. Part 1305.”

          264.    In the press release announcing the settlement agreement, DEA’s Washington

Division Special Agent-in-Charge, Karl Colder, clariﬁed that the settlement speciﬁcally

concerned oxycodone:

          [The] DEA is responsible for ensuring that all controlled substance
          transactions take place within DEA’s regulatory closed system. All legitimate
          handlers of controlled substances must maintain strict accounting for all
          distributions and Cardinal failed to adhere to this policy . . . . Oxycodone is a
          very addictive drug and failure to report suspicious orders of oxycodone is a
          serious matter. The civil penalty levied against Cardinal should send a strong



Complaint and Demand for Jury Trial                                                   Page 69 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 70 of 124




        message that all handlers of controlled substances must perform due diligence
        to ensure the public safety . . . .

                         (iii     AmerisourceBergen

        265.     AmerisourceBergen is a wholesale distributor of pharmaceuticals, including

controlled substances and non-controlled prescription medications. It handles the distribution

of approximately 20% of all pharmaceuticals sold and distributed in the U.S. through a network

of 26 pharmaceutical distribution centers.

        266.     AmerisourceBergen is a signiﬁcant distributor of opioids in the United States

and is currently under investigation by Idaho Attorney General Wasden.

        267.     In 2012, West Virginia sued AmerisourceBergen and Cardinal Health, as well

as several smaller wholesalers, for numerous causes of action, including violations of the CSA,

consumer credit and protection, and antitrust laws and the creation of a public nuisance.

Unsealed court records from that case demonstrate that AmerisourceBergen, along with

McKesson and Cardinal Health, together shipped 423 million pain pills to West Virginia

between 2007 and 2012. AmerisourceBergen itself shipped 80.3 million hydrocodone pills and

38.4 oxycodone pills during that time. Moreover, public documents also demonstrate that that

the average dose of each tablet distributed grew substantially during that time period. The

Distributor Defendants, including AmerisourceBergen, shipped large quantities of oxycodone

and hydrocodone tablets to the state. In 2016, AmerisourceBergen agreed to settle the West

Virginia lawsuit by paying $16 million to the state, with the funds set aside to fund drug

treatment programs in order to respond to the opioid addiction crisis.




Complaint and Demand for Jury Trial                                               Page 70 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 71 of 124




                         (iv      Mallinckrodt PLC

        268.     On July 11, 2017, Manufacturer Defendant Mallinckrodt PLC agreed to pay

$35 million to the United States Department of Justice (“DOJ” to settle charges stemming

from violations of certain provisions of the Controlled Substances Act, such as (1 21 C.F.R.

§ 1301.74(b for failing to design and operate a system to disclose to the registrant suspicious

orders of controlled substances and to inform the DEA Field Division oﬃce of such suspicious

orders when discovered, (2 21 C.F.R. § 1301.71(a for failing to prov ide eﬀective controls and

procedures to guard against theft and diversion of controlled substance.

        269.     The July 2017 agreement by Mallinckrodt PLC also settled charges by the DOJ

stemming from Mallinckrodt PLC’s failure to utilize chargeback data, which Mallinckrodt

required distributors to provide to obtain chargeback discounts, to identify suspicious orders

of customers further down in the supply chain.

        270.     Finally, the agreement settled charges stemming from allegations by the DOJ

that Mallinckrodt PLC was guilty of record-keeping violations at its manufacturing facility in

upstate New York, which created discrepancies between the actual number of oxycodone

tablets manufactured in a batch and the number of tablets Mallinckrodt PLC reported on its

records.

                         (v       OmniCare

        271.     As a result of a multi-jurisdictional investigation by the DOJ, CVS’ subsidiary

OmniCare, Inc., the nation’s leading provider of pharmaceutical care for seniors, was ﬁned

$50 million for violations of the Controlled Substances Act.




Complaint and Demand for Jury Trial                                                Page 71 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 72 of 124




        272.     According to the investigation, from 2007 to 2012, OmniCare Inc., ﬁlled out

prescriptions without requiring signed prescriptions by a prescribing doctor. Rather,

OmniCare Inc. would dispense prescription narcotics upon oral orders from long term care

facility staﬀ. In other words, OmniCare Inc. regularly dispensed opioids without a prescription

without knowing who they were dispensing opioids to.

                         (vi      Masters

        273.     Masters has a long history of noncompliance with DEA standards. The DEA

has, on two separate occasions, issued orders to show cause why Masters’ DEA certiﬁcate of

registration should not be revoked. On October 17, 2008, the DEA issued an order alleging

that throughout 2007–2008, Masters “failed to maintain eﬀective controls against diversion”

of hydrocodone. Masters agreed to settle charges brought by the DEA on April 1, 2009.

        274.     Masters paid $500,000 and agreed to take steps to bring the company into

compliance with DEA regulations for detecting suspicious orders and preventing diversion of

controlled substances. However, on August 9, 2013, the DEA again issued an order to show

cause why Masters’ certiﬁcate of registration should not be revoked.

        275.     The 2013 order alleged that Masters ignored and/or failed to implement its

controlled substance policies and failed to report suspicious orders.

        276.     Evidence raised during trial showed that Masters did not report orders held as

potentially suspicious, even going so far as to, on numerous occasions, delete orders so they

would no longer trigger the hold. Even when customers provided information which

conﬁrmed that an order was indeed suspicious, Masters still failed to report the orders to the

DEA.


Complaint and Demand for Jury Trial                                               Page 72 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 73 of 124




          277.     On September 8, 2015 Chuck Rosenberg, Acting Administrator of the DEA,

ordered Masters’ DEA certiﬁcate of registration be revoked. On June 30, 2017 the United

States Court of Appeals for the District of Columbia Circuit denied Masters’ petition for

review.

D.        The Opioid Epidemic’s Devastating Eﬀects

          278.     As a result of: (1 Manufacturer Defendants’ misinformation campaigns, and

(2 Defendants’ failure to abide by their obligations under the CSA, opioid addiction in the

United States has skyrocketed. Defendants’ actions created an opioid ecosystem in which

prescriptions for highly addictive drugs could be easily obtained and easily ﬁlled.

Overprescribing, in turn, drove opioid-related addiction, overdose, and infections, and it

sustained nonmedical use of prescription opioids. 10

          279.     All Defendants were aware of bad-faith prescribing practices. Yet, far from

doing anything to stop the practice of overprescribing, Defendants acted to fuel it. Defendants

are thus responsible for the opioid epidemic that, as set forth below, has devastated America

and imposed severe burdens on Twin Falls County.

          i.       Overuse and Overprescription

          280.     Weighted National Survey on Drug Use and Health (“NSDUH” estimates

suggested that, in 2016, 91.8 million people—more than one-third the population of civilian,




10 L. Manchikanti et al., Opioid Epidemic in the United States, 15 PAIN PHYSICIAN ES9–38 (supplemental material
(2012 available at http://www.painphysicianjournal.com/ (last accessed August 21, 2019 ; AM Arria & WM
Compton, Complexities in Understanding and Addressing the Serious Public Health Issues Related to the Nonmedical Use
of Prescription Drugs, 65 ADDICT. BEHAVIORS 215–17 (2017.




Complaint and Demand for Jury Trial                                                                 Page 73 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 74 of 124




noninstitutionalized U.S. adults—used prescription opioids. For too many of those people,

opioid use will prove fatal.

        281.     Nationwide, from 1997 to 2002, there was a 73%, 226%, and 402% per capita

increase in morphine, fentanyl, and oxycodone prescribing, respectively (in grams per 100,000

populations.

        282.     During that same period, hospital emergency department mentions for

morphine, fentanyl, and oxycodone increased 113%, 641%, and 346%, respectively.

        ii.      Opioid Related Fatalities

        283.     To date, prescription opioids have accounted for more American deaths than

World War I, the Korean War, and the Vietnam War combined.

        284.     Mortality rates from opioid overdose have climbed dramatically. In 2002,

unintentional overdose deaths from prescription opioids surpassed those from heroin and

cocaine nationwide. The CDC reports that every single U.S. state has experienced an increase

in per capita opioid overdose fatalities between 2010 and 2016, and fatalities are increasing at

a nonlinear pace. For example, synthetic opioids killed twice as many people per capita in 2016

than in 2015. 11 In 2016, the number of all opioid overdose fatalities exceeded 42,000; in 2017,

the number rose to over 49,000. In other words, in 2017, 134 Americans died from opioid

overdoses every day. 12




11CTR. FOR DISEASE CONTROL & PREVENTION, Drug Overdose Deaths in the United States, 1999–2016, available
at https://www.cdc.gov/nchs/products/databriefs/db294.htm (last accessed August 21, 2019.
12NAT’L INSTITUTE ON DRUG ABUSE, Overdose Death Rates, https://www.drugabuse.gov/related-topics/trends-
statistics/overdose-death-rates (last accessed august 21, 2019.




Complaint and Demand for Jury Trial                                                       Page 74 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 75 of 124




        285.     In total, since 1999, over two hundred thousand Americans have died because

of overdoses from OxyContin and other prescription opioids.

        286.     Over the next decade, the number of prescription opioid-related deaths is

expected to exceed 650,000, outpacing the estimated numbers of deaths caused by breast and

prostate cancers combined during the same period. To put this ﬁgure in context, that ﬁgure

exceeds the approximately 620,000 Americans who lost their lives in the line of duty during

the entire American Civil War. Viewed another way, opioids could kill nearly as many

Americans in a decade as HIV/AIDS has killed since that epidemic began in the early 1980s.

        iii.     Social, Economic, and Health Consequences of Prescription Opioid Abuse

        287.     The victims of the opioid epidemic, however, are not just those who die from

overdoses. Prescription opioid abuse also imposes severe harm on those who live with

addiction, their families, and their communities.

        288.     People suﬀering from opioid addiction often suﬀer from a variety of

interlocking psychological ailments, including depression, lack of motivation, anxiety, and

drug-seeking behavior. Addiction can thus wreak havoc on an individual’s ability to complete

daily tasks, to hold down a job, and to care for a family.

        289.     A recent Brookings Institution study examining the implications of the opioid

crisis on the labor force suggests that the increase in opioid prescriptions could account for a




Complaint and Demand for Jury Trial                                                 Page 75 of 124
      Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 76 of 124




signiﬁcant part of the decline in the labor force participation of “prime age men” (ages 25–

54.   13



           290.    On any given day, 31% of prime age men not in the labor force report taking

prescription pain medication, most likely opioid based. In fact, the true percentage is likely far

higher than this self-reported number, due to the stigma and legal risk associated with

narcotics.

           291.    Opioid abuse also devastates families. When a family member is addicted to

opioids, each family member is aﬀected diﬀerently. The most vulnerable, however, are

children.

           292.    Indeed, a child’s vulnerability to opioids begins even before a child is born.

Developing fetuses are vulnerable to substance use by the pregnant mother, as drugs such as

opioids can easily cross the placenta and enter fetal blood circulation.

           293.    The number of children experiencing neonatal abstinence syndrome (“NAS”,

a group of problems that occur in newborns exposed to opioids in utero, increased 383% during

the period 2000-2012 (1.2 cases per 1000 hospital births in 2000 to 5.8 cases per hospital births

in 2012.    14




13Alan B. Krueger, Where Have All the Workers Gone? An Inquiry into the Decline of the U.S. Labor Force Participation
Rate, BROOKINGS PAPERS ON ECON. ACTIVITY, at 35 (2017, available at https://www.brookings.edu/wp-
content/uploads/2017/09/1_krueger.pdf (last accessed August 21, 2019.
14JY Ko, et al., Incidence of Neonatal Abstinence Syndrome—28 States, 1999-2013, 65 MMWR MORB. MORTAL
WEEKLY REP. 799, 800 (2016, available at https://www.cdc.gov/mmwr/volumes/65/wr/mm6531a2.htm (last
accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                                  Page 76 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 77 of 124




        294.     In addition, children whose parents have an opioid addiction may be neglected

or require removal to foster care.

        295.     In Twin Falls County, as in communities across the country, the number of

children who have entered foster care due to parental drug use has increased in recent years.

As a result, child welfare agencies have seen a dramatic increase in their caseloads. Such welfare

agencies, however, are often severely underfunded. Child welfare agencies thus frequently lack

suﬃcient resources to support drug treatment or parenting classes, or to fund community-

based support for children of addicted parents.

        296.     The adverse eﬀects of the opioid epidemic are not conﬁned to addicted

individuals or their families. To the contrary, the costs of the opioid epidemic radiate outward,

and are borne by society at large.

        297.     The monetary costs of prescription opioid overdose, abuse, and dependence

are staggering. The White House Council of Economic Advisers reported that, in 2015, “the

economic cost of the opioid crisis was $504.0 billion, or 2.8 percent of the GDP that year.” 15

        298.     The total cost of the opioid crisis is so high, the White House Council of

Economic Advisers emphasized, because of the multifaceted harms caused by prescription

opioids. Among other things, the opioid epidemic has imposed signiﬁcant costs on the




15COUNCIL OF ECON. ADVISORS, The Underestimated Cost of the Opioid Crisis, at 1 (Nov. 2017, available at
https://www.whitehouse.gov/sites/whitehouse.gov/ﬁles/images/The%20Underestimated%20Cost%20of%20the
%20Opioid%20Crisis.pdf (last accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                       Page 77 of 124
           Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 78 of 124




healthcare system, and on the criminal justice system. It has also signiﬁcantly reduced worker

productivity, both as a result of addiction and incarceration. 16

             299.   As staggering as a $504 billion annual cost might be, however, the actual

current economic cost of the opioid epidemic is probably even higher. As one commentator

noted, the White House’s 2015 “estimate is probably low for 2016, given that drug and opioid

overdose deaths spiked last year compared to 2015.” 17

             iv.    The Growing Heroin Epidemic

             300.   In addition to the costs directly imposed by prescription opioid abuse, the

prevalence of prescription opioids in the United States has led to an unprecedented increase

in heroin use. According to the Center for Behavioral Health Statistics and Quality, 914,000

people in 2014 reported prior heroin use, a 145% increase from 2007. As a direct result of

increased heroin use, heroin-related overdoses are spiking. In 2002, the rate of heroin-related

overdose deaths in the United States was 0.7 per 100,000 people. By 2013, that rate had

climbed to 2.7 per 100,000 people—a 286% increase.

             301.   Heroin use in the United States increased dramatically the period in which the

country witnessed a rise in prescription opioid misuse. Data from the 2001–2002 and 2012–

2013 National Epidemiologic Survey on Alcohol and Related Conditions I and III




16   Id.
17German Lopez, White House: One Year of the Opioid Epidemic Cost the US Economy More Than $500 Billion,
VOX.COM (Nov. 20, 2017, https://www.vox.com/science -and-health/2017/11/20/16679688/white-house-opioid-
epidemic-cost (last accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                       Page 78 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 79 of 124




(“NESARC” showed prevalence of heroin use increased ﬁve -fold in the United States during

the period between the two surveys. 18

         302.     The parallel explosion in rates of prescription opioid abuse and rates of heroin

abuse is no coincidence. The pathway from prescription opioids to heroin is well-documented,

and well understood. People who are prescribed a prescription opioid, either by a well-meaning

physician or through a pill mill, can ﬁnd that their tolerance and dependence on opioids

increases over time. At that point, the allure of heroin, which is substantially chemically similar

to prescription opioids, yet often cheaper and more readily available, can prompt an individual

to begin heroin use.

         303.     Scientiﬁc studies indicate that the prescription opioid epidemic is, far and

away, the key driver of new heroin users. People who report previous nonmedical prescription

pain-reliever use are 19 times more likely to begin using heroin than the general population.19

What is more, prescription opioid abuse, not heroin, is now the main pathway into opioid

addiction. Fifty years ago, 80% of people who abused opioids initiated that abuse through




18Silvia S. Martins, Aaron Sarvet, & Julian Santaella-Tenorio, Changes In Lifetime Heroin Use And Heroin Use
Disorder: Prevalence From The 2001–2002 to 2012-2013 National Epidemiologic Survey on Alcohol and Related
Conditions.      74      JAMA         PSYCHIATRY           445,      445        (2017,       available    at
https://jamanetwork.com/journals/jamapsychiatry/fullarticle/2612444 (last accessed August 21, 2019.
19Pradip K. Muhuri, Joseph C. Gfoerer, M. Christine Davies, Associations of Nonmedical Pain Reliever Use and
Initiation of Heroin Use in the United States, CBHSQ DATA REVIEW (Aug. 2013, available at
https://www.samhsa.gov/data/sites/default/ﬁles/DR006/DR006/nonmedical-pain-reliever-use-2013.htm (last
accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                          Page 79 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 80 of 124




heroin. By the 2000s, however, number had ﬂipped on its head: 75% of people who began

abusing opioids in the 2000s started through prescription opioids. 20

         304.      The heroin epidemic in Idaho is, like the national heroin epidemic, driven by

the prescription opioid epidemic. As early as 2009, law enforcement oﬃcials working with the

Drug Market Analysis of the Oregon-Idaho High Intensity Drug Traﬃcking Area

(“HIDTA” reported that OxyContin abusers were switching to heroin because heroin is less

expensive.

                                  V. SPECIFIC FACTUAL ALLEGATIONS

         305.      Diverted opioids are widely abused in the HIDTA. Twin Falls County lies

between HIDTA counties Malheur County, Oregon, and Canyon and Ada Counties to the

west, and Bannock County to the east. Interstate 84 connects Malheur County to Bannock

County and runs right through Twin Falls County.

         306.      By 2009, the HIDTA Drug Market Analysis for the Idaho region reported that

Diverted opioids are commonly available and abused in Idaho.

         307.      By 2011, the ability of users to acquire controlled prescription drugs (“CPDs”

in the HIDTA region had driven CPD addiction to its highest level in 5 years.

         308.      Deaths from other drugs have stayed about the same over the past decade while

opioid/heroin deaths have spiked. In 2015, 223 Idahoans died from drug overdoses, most of

which involved opioids, while 244 people in Idaho died from drug overdoses in 2016. From



20Theodore J. Cicero, et al., The Changing Face of Heroin Use in the United States: A Retrospective Analysis of the Past
50       Years,    71         JAMA         PSYCHIATRY           821,       823        (2014,         available        at
https://jamanetwork.com/journals/jamapsychiatry/fullarticle/1874575 (last accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                                     Page 80 of 124
           Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 81 of 124




2012–2016, the annual number of drug-induced deaths statewide increased nearly 30%, and

nearly all of that increase can be attributed to opioids. For instance, there was a 24% increase

in the proportion of drug-induced deaths involving opioids from 2015 to 2016 alone.

Moreover, data on the speciﬁc drug types are underreported, indicating that the problem is

probably even worse than it is currently understood. 21

             309.   Prescription opioids account for more than triple as many overdose deaths as

heroin, and many addicts get their prescription painkillers illegally.

             310.   In 2016, Idaho had an age-adjusted drug overdose death rate of 16.2 per

100,000 people, and opioids accounted for nearly half (7.7 per 100,000.

             311.   Twin Falls County’s age-adjusted drug overdose death rate during the same

year was 17.9 per 100,000 people—higher than the national and Idaho averages. 22

             312.   Data from 2012-2016 collected by NORC at the University of Chicago showed

that Twin Falls County had the highest opioid-related mortality rate in the state at 18.6 deaths

per 100,000 people. 23

             313.   Retail drug summary reports propagated through ARCOS by the DEA reveal

a staggering amount of prescription opioids distributed in Idaho, including in Twin Falls




21 IDAHO DEP’T HEALTH & WELFARE, DIV. OF PUB. HEALTH, Drug-Induced Deaths: Idaho Residents, 2016
Summary (August 2017, available at https://healthandwelfare.idaho.gov/ (last accessed August 21, 2019; IDAHO
OFFICE OF DRUG POLICY, Idaho Opioid Misuse and Overdose Strategic Plan 2017–2022, available at
https://odp.idaho.gov/wp-content/uploads/sites/58/2018/09/ID_Opioid_Strategic_Plan_2018_-
Update_Final.pdf (last accessed Aug. 21, 2019.
22   Id.
23NORC AT THE UNIVERSITY OF CHICAGO, The Opioid Misuse Community Assessment Tool: Twin Falls County,
ID, available at https://opioidmisusetool.norc.org (last accessed August 21, 2019.




Complaint and Demand for Jury Trial                                                          Page 81 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 82 of 124




County. Though the information provided by these reports only references total amount of

schedule II opioid prescriptions distributed in grams, the data are extremely telling.

        314.     In 2017, for example, 241,353 grams of oxycodone, 7,523 grams of

hydromorphone, 228,059 grams of hydrocodone, 3,330 grams of meperidine, 47,233 grams of

methadone, 112,527 grams of morphine, 5,145 grams of oxymorphone, and 2,305 grams of

fentanyl base, were distributed in Idaho, representing nearly 650,000 grams of opioids in one

year alone.

        315.     Although lethal dosing for each opioid varies, the numbers above demonstrate

that the opioid industry is dumping dangerous quantities of drugs into the local market. For

example, in 2017 alone, the amount of hydrocodone (Vicodin distributed in Idaho was enough

to kill 2.5 million people if administered in single 90mg doses.

        316.     In Twin Falls County, the opioid overdose risk has become so great that all

Twin Falls County Sherriﬀ’s deputies are now required to carry the drug Narcan, which is

used to revive people who have overdosed on opioids.

        317.     Among its other eﬀorts to address the opioid epidemic, Twin Falls County

funds a clinic for drug oﬀender rehabilitation, called the Twin Falls County Treatment and

Recovery Clinic, known as TARC. TARC provides drug treatment and other related services

to the community.

                       VI. TOLLING THE STATUTES OF LIMITATIONS

A.      Tolling of Statute of Limitation for State-Law Actions

        318.     Idaho applies a four-year statute of limitations under the “catch-all” provision,

I.C. § 5-224, to nuisance actions and to actions for negligence not involving personal injury or


Complaint and Demand for Jury Trial                                                  Page 82 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 83 of 124




malpractice. Stapleton v. Jack Cushman Drilling & Pump Co., 153 Idaho 735, 740–41, 291 P.3d

418, 423–24 (2012. However, equitable estoppel regarding, or fraudulent concealment of, the

facts constituting a cause of action will toll the statute of limitations. Ramseyer v. Ramseyer, 98

Idaho 47, 52, 558 P.2d 76, 81 (1976; Mason v. Tucker & Assocs., 125 Idaho 429, 433, 871 P.2d

846, 850 (Ct. App. 1994.

        319.     In evaluating the allegations below, the economics of Defendants’ fraud is an

exacerbating factor. During the relevant time period, the Defendants all derived record proﬁts

as a result of their sales and distribution of prescription opioids. The Defendants had the

ability to and did spend enormous amounts of money in furtherance of their purpose of

marketing and promoting a proﬁtable drug, notwithstanding the known or reasonably known

risks. Plaintiﬀ could not have aﬀorded, and due to a lack of the requisite expertise could not

have possibly conducted, studies to determine the nature, extent, and identity of related health

risks. As a result, the public and members thereof, including Plaintiﬀ, were forced to rely on

Defendant’s untrue and fraudulent representations.

B.      Tolling of Statute of Limitations Against the Manufacturer Defendants

        320.     The running of any statute of limitation has been tolled because the

Manufacturer Defendants fraudulently concealed from Plaintiﬀ the existence of Plaintiﬀ’s

claims by manipulating and distorting public information, knowledge, and facts; negligently

and recklessly failing to make public or otherwise produce nonpublic information, over which

the Manufacturer Defendants had exclusive possession, dominion, and control, that would

have revealed the truth; and by deliberately and fraudulently concealing the truth.




Complaint and Demand for Jury Trial                                                  Page 83 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 84 of 124




        321.     Speciﬁcally, the Manufacturer Defendants concealed from Plaintiﬀ the

existence of Plaintiﬀ’s claims by manipulating and distorting public information, knowledge,

and facts when the Manufacturer Defendants engaged in a public disinformation campaign

which knowingly and maliciously misrepresented that opioids, when used correctly, as

directed, and for approved indications, were, inter alia, non-addictive, abuse proof or deterrent,

safe, and eﬀective for daily and/or long-term treatment of pain.

        322.     The Manufacturer Defendants concealed from Plaintiﬀ the existence of

Plaintiﬀ’s claims by recklessly and negligently failing to make public or otherwise produce

information that would have revealed the truth over which the Manufacturer Defendants had

exclusive possession, dominion, and control, such as reports that those treated with opioids in

clinical trials exhibited behaviors indicating that the Manufacturer Defendants’ opioids were

addictive; data suggesting or proving that large amounts of opioids were being diverted from

legitimate, legal channels and used for medical treatment; and information that speciﬁc doctors

and pharmacies were engaged in an illegal pattern of conduct that was designed to provide, in

exchange for compensation, opioids to persons who did not suﬀer from FDA approved

indications.

        323.     Speciﬁcally, the Manufacturer Defendants concealed from Plaintiﬀ the

existence of Plaintiﬀ’s claims when, for example, certain Manufacturer Defendants did not

report information about conduct they knew to be illegal by other members of the opioid

supply chain; when one Manufacturer Defendant deployed a team of representatives to push

prescribers to recommend dosing no more frequently than every 12 hours, despite aﬃrmative




Complaint and Demand for Jury Trial                                                 Page 84 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 85 of 124




knowledge that such prescribing practices were ineﬀective and increased patients’ propensity

to become addicted; and when the Manufacturer Defendants sponsored or were otherwise

directly involved with organizations that falsely represented themselves as pain patient

advocates while simultaneously disseminating the Manufacturer Defendants’ desired opioid

narrative.

        324.     Furthermore, each Manufacturer Defendant is equitably estopped from

relying on a statute of limitations as a defense to any of Plaintiﬀ’s claims because each such

Defendant took aﬃrmative action to prevent Plaintiﬀ from discovering the existence of or

ﬁling its claims any earlier. Each Manufacturer Defendant was under a duty to disclose the

true character, quality, and nature of their opioids, which was nonpublic information over

which the Manufacturer Defendants had and continue to exclusive possession, dominion, and

control, but the Manufacturer Defendants breached that duty by failing to disclose such

information and by intentionally and fraudulently concealing these facts.

        325.     The Manufacturer Defendants made material misrepresentations about

opioids, such as that they are non-addictive; the Manufacturer Defendants were aware that

they were false because they had possession, dominion, and control over information

indicating that opioids were far more addictive that the Manufacturer Defendants misled the

public to believe; the Manufacturer Defendants intended that consumers, including Plaintiﬀ,

would act upon those misrepresentations (or Plaintiﬀ reasonably believed that the

Manufacturer Defendants so intended as demonstra ted by the existence of extensive

marketing campaigns that asserted these misrepresentations; and Plaintiﬀ reasonably or




Complaint and Demand for Jury Trial                                              Page 85 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 86 of 124




justiﬁably relied on those misrepresentations to its detriment because Plaintiﬀ’s reliance on

the Manufacturer Defendants was reasonable considering that the Manufacturer Defendants

possessed and controlled more information about their opioids than any other party and such

reliance was harmful to Plaintiﬀ as set forth in the damages section of this Complaint.

C.      Tolling of Statute of Limitations Against the Distributor Defendants

        326.     The Distributor Defendants fraudulently concealed from Plaintiﬀ the

existence of Plaintiﬀ’s claims by misrepresenting their compliance with their legal duties under

state and federal law and by wrongfully and repeatedly disavowing those duties in an eﬀort to

mislead regulators and the public regarding the Distributor Defendants’ compliance with their

legal duties.

        327.     Speciﬁcally, the Distributor Defendants fraudulently concealed the existence

of Plaintiﬀ’s claims by aﬃrmatively seeking to convince the public that their legal duties had

been satisﬁed through public assurances that they were working to curb the opioid epidemic.

        328.     For example, Cardinal Health, through an executive, claimed that it used

“advanced analytics” to monitor the supply chain and falsely represented that it was being “as

eﬀective and eﬃcient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity.”

        329.     McKesson stated that it has a “best-in-class controlled substance monitoring

program to help identify suspicious orders” and claimed that it is “deeply passionate about

curbing the opioid epidemic in our country.” However, McKesson minimized and

misrepresented the extent of its misdeeds, some of which were disclosed in a 60 Minutes

episode that aired on December 17, 2017. David Schiller, the Assistant Special Agent in Charge


Complaint and Demand for Jury Trial                                                Page 86 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 87 of 124




of the Denver Field Division of the Drug Enforcement Agency, spoke in the 60 Minutes

episode regarding McKesson’s distribution practices to pharmacies that were recklessly

distributing opioids, stating:

        The issue with McKesson was, they were providing millions and millions and
        millions of pills to countless pharmacies throughout the United States, and
        they did not maintain any sort of due diligence. This wasn’t just happening in
        Denver, Colorado. . . . It was a national problem, and nobody wanted to deal
        with it.

        330.     Given each Distributor Defendants’ sales volumes and history of violations,

these false statements were made intentionally and fraudulently or recklessly without regard

to the truth and as a positive assertion.

        331.     Speciﬁcally, the Distributor Defendants fraudulently concealed the existence

of Plaintiﬀ’s claims through wrongful and repeated disavowal of their duties under state and

federal law by individually and collectively through trade groups in the industry pressuring

the U.S. Department of Justice to “halt” prosecutions and by lobbying Congress to strip the

DEA of its ability to immediately suspend distributor registrations. As a result of their eﬀorts,

the Distributor Defendants caused a sharp drop in enforcement actions and secured the passage

of legislation raising the legal hurdle the DEA must clear before revoking a registrant’s license,

an act which was, perhaps not ironically, entitled “Ensuring Patient Access and Eﬀective Drug

Enforcement Act.”

        332.     Additionally, the Distributor Defendants are estopped from relying on a

statute of limitations as a defense to any of Plaintiﬀ’s claims because each such Defendant took

aﬃrmative action to prevent Plaintiﬀ from discovering the existence of and ﬁling its claims

any earlier.


Complaint and Demand for Jury Trial                                                  Page 87 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 88 of 124




        333.     The Distributor Defendants made material misrepresentations about the

existence of, and their compliance with, their duties with respect to distributing controlled

substances under state and federal law; these statements were false, and the Distributor

Defendants were aware of their falsity, because Distributor Defendants were aware of their

own history of conduct which included repeated breaches of such duties; Plaintiﬀ did not know

such statements were false; the Distributor Defendants intended that members of the public,

including Plaintiﬀ, would rely upon such representations, and Plaintiﬀ did rely on such

representations to its detriment, as demonstrated by the damages suﬀered by Plaintiﬀ as set

forth herein.

        334.     Plaintiﬀ had no knowledge that the Manufacturer Defendants or the

Distributor Defendants were engaged in any of the wrongdoing alleged herein. Because of the

fraudulent acts of concealment of wrongdoing by the Manufacturer and Distributor

Defendants, Plaintiﬀ could not have reasonably discovered the wrongdoing at any time prior.

                                         VII. COUNT I
                                      PUBLIC NUISANCE
                                       Against all Defendants

        335.     Twin Falls County incorporates by reference, as if fully set forth herein, each

and every preceding paragraph. Idaho law prohibits Defendants from “doing anything

injurious to health or morals, or is indecent, or oﬀensive to the senses.” I.C. § 52-101. A public

nuisance is one that “aﬀects at the same time an entire community or neighborhood, or any

considerable number of persons, although the extent of the annoyance or damages inﬂicted

upon individuals may be unequal.” I.C. § 52-102.




Complaint and Demand for Jury Trial                                                 Page 88 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 89 of 124




        336.     Defendants’ conduct has unreasonably interfered with the health, safety, peace,

comfort, and convenience of the general public in Twin Falls County.

        337.     Defendants, individually and acting through their employees and agents, have

unreasonably interfered with a right common to the general public of Twin Falls County,

including by: (a interfering signiﬁcantly with the public health, safety, peace, comfort and

convenience of the general community; (b engaging in conduct proscribed by statute,

ordinance or administrative regulation; and (c engaging in conduct of a continuing nature

that Defendants knew or should have known produced and continues to produce permanent

and long-lasting signiﬁcant eﬀect of these rights common to the general public. The

Manufacturer Defendants knew and should have known that their promotion of opioids was

false and misleading and that their deceptive marketing scheme and other unlawful, unfair,

and fraudulent actions would create or assist in the creation of the public nuisance-i.e., the

opioid epidemic. The Manufacturer Defendants’ actions were, at the very least, a substantial

factor in opioids becoming widely available and widely used. Their actions were, at the very

least, a substantial factor in deceiving doctors and patients about the risks and beneﬁts of

opioids for the treatment of chronic pain.

        338.     Each of the Defendants unreasonably interfered with rights common to the

general public of Twin Falls County—including by interfering with the public health, safety,

peace and comfort-by failing to design and operate a system that would disclose the existence

of suspicious orders of controlled substances and/or by failing to report suspicious orders of




Complaint and Demand for Jury Trial                                                Page 89 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 90 of 124




opioids as required by the CSA, 21 C.F.R. § 1301.74(b, and by I.C. § 37 -2720. In so doing,

Defendants acted unreasonably, recklessly, and intentionally.

        339.     Defendants’ conduct contributing to the opioid epidemic has impinged the

rights of the public to use the streets and public ways without fear, apprehension, and injury.

        340.     Considering Defendants’ failures to disclose suspicious orders of opioids, and

in light of Manufacturer Defendants’ aggressive misinformation campaign regarding opioids,

Twin Falls County was unaware of, and could not reasonably have known or have learned

through reasonable diligence, that it had been exposed to the risks alleged herein. Information

pertaining to the suspicious orders of opioids Defendants were required to disclose—but did

not—was nonpublic information over which the Defendants had and continue to have

exclusive control, and which Defendants knew was unavailable to Twin Falls County.

        341.     At all times relevant to this Complaint, Defendants were in complete control

over the instrumentalities constituting the public nuisance.

        342.     Twin Falls County had neither knowledge nor reason to suspect that the

Defendants were engaged in the wrongdoing alleged herein. Because of the fraudulent acts of

concealment by the Defendants, the County could not have reasonably discovered the

wrongdoing in time to stem the eﬀects of the opioid epidemic in the County that the County

now feels.

        343.     As detailed herein, Defendants’ conduct has interfered with and continues to

interfere with rights common to the general public of Twin Falls County, and has caused the

County to sustain damages special and particular in kind, including, without limitation,




Complaint and Demand for Jury Trial                                               Page 90 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 91 of 124




increased law enforcement and overtime pay for police oﬃcer patrols, judicial expenditures,

increased jail and public works expenditures, increased substance abuse treatment and

diversion plan expenditures, increased emergency and medical care services, increased medical

examiner expenditures, increased traﬃc incident investigation costs, and lost economic

opportunity.

        344.     WHEREFORE, Plaintiﬀ demands judgment against the Defendants for

actual and compensatory damages; for restitution; for costs incurred herein; the cost of abating

the public nuisance and such other and further relief as this Court deems just and proper.

        345.     Further, pursuant to I.C. § 6-1604, Plaintiﬀ reserves the right to seek an

amendment to this Complaint to assert a claim for punitive damages under Count I.

                                        VIII. COUNT II
                                      NEGLIGENCE PER SE
                                       Against all Defendants

        346.     Twin Falls County incorporates by reference, as if fully set forth herein, each

and every preceding paragraph.

        347.     Each of the Defendants owed Twin Falls County statutory duties, including

the duty to report suspicious orders of opioids (and the appurtenant duty to investigate any

such orders before ﬁlling them, the duty to abide by any government agreements entered

regarding the same, and the duty to comply with the federal CSA, 21 C.F.R. § 1301.74(b, and

Idaho law, I.C. § 37-2720, which required the design and operation of a system to detect and

disclose suspicious orders of controlled substances.

        348.     Each of the Defendants breached these duties by failing to report such

suspicious orders to the appropriate regulators as required by state and federal law, by failing


Complaint and Demand for Jury Trial                                                Page 91 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 92 of 124




adequately to investigate suspicious orders before ﬁlling them, and/or by failing to design and

operate a system that would disclose the existence of suspicious orders of controlled substances.

In so doing, Defendants acted unreasonably, reckless and with actual malice.

        349.     Each of the Manufacturer Defendants owed Twin Falls County statutory

duties, including the duty to be forthright and honest with the FDA and federal authorities

regarding their products; the duty to promote and market opioids truthfully and pursuant to

their federally approved indications for use; and the duty to disclose the true risk of addiction

associated with the use of opioids.

        350.     Each of the Manufacturer Defendants breached those duties by, among other

things, promoting and marketing opioids for uses not federally approved, circulating false and

misleading information concerning their safety and eﬃcacy, and downplaying or failing to

disclose the risk of addiction arising from their use. In so doing, Defendants acted

unreasonably, reckless and with actual malice.

        351.     Twin Falls County suﬀered both injuries and pecuniary losses proximately

caused by Defendants’ breaches of their duties set forth in this Count. Among other things,

the County’s residents are suﬀering through an unprecedented epidemic of opioid addiction

and overdose. This epidemic has forced Twin Falls County to shoulder tremendous costs

relating, among other things, to health services, emergency services, social services, and law

enforcement. The County has also suﬀered a loss of productivity in its workforce, as well as

lost tax revenue stemming from the cascading eﬀects of the opioid epidemic.




Complaint and Demand for Jury Trial                                                 Page 92 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 93 of 124




        352.     Defendants’ breaches of the statutory duties they owed to the County are the

proximate cause of this crisis and its resulting harm to County.

        353.     Plaintiﬀ demands judgment against the Defendants for actual and

compensatory damages; for restitution; for costs incurred herein; the cost of abating the public

nuisance and such other and further relief as this Court deems just and proper.

        354.     Further, pursuant to I.C. § 6-1604, Plaintiﬀ reserves the right to seek an

amendment to this Complaint to assert a claim for punitive damages under Count II.

                                        IX. COUNT III
                                       NEGLIGENCE
                                      Against all Defendants

        355.     Twin Falls County incorporates by reference, as if fully set forth herein, each

and every preceding paragraph.

        356.     Separate and apart from the Defendants’ statutory duties, each of the

Defendants owed Twin Falls County common-law duties, including the duty to investigate

and report plainly suspicious orders of highly addictive opioids. Each of the Defendants

breached these duties by failing to report such suspicious orders to the appropriate regulators,

by failing adequately to investigate suspicious orders before ﬁlling them, and/or by failing to

design and operate a system that would disclose the existence of suspicious orders of controlled

substances. In so doing, Defendants acted unreasonably, reckless and with actual malice.

        357.     Separate and apart from the Manufacturer Defendants’ statutory duties, each

of the Manufacturer Defendants owed Twin Falls County common-law duties, including the

duty to be forthright and honest with the FDA and federal authorities regarding their

products; the duty to promote and market opioids truthfully and pursuant to their federally


Complaint and Demand for Jury Trial                                                Page 93 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 94 of 124




approved indications for use; and the duty to disclose the true risk of addiction associated with

the use of opioids. Each of the Manufacturer Defendants breached those duties by, among

other things, promoting and marketing opioids for uses not federally approved, circulating

false and misleading information concerning their safety and eﬃcacy, and downplaying or

failing to disclose the risk of addiction arising from their use. In so doing, Defendants acted

unreasonably, reckless and with actual malice.

        358.     Twin Falls County suﬀered both injuries and pecuniary losses proximately

caused by Defendants’ breaches of their duties set forth in this Count. Among other things,

the County’s residents are suﬀering through an unprecedented epidemic of opioid addiction

and overdose. This epidemic has forced Twin Falls County to shoulder tremendous costs

relating, among other things, to health services, emergency services, social services, and law

enforcement. The County has also suﬀered a loss of productivity in its workforce, as well as

lost tax revenue stemming from the cascading eﬀects of the opioid epidemic.

        359.     Defendants’ breaches of the common-law duties they owed to the County are

the proximate cause of this crisis and its resulting harm to County.

        360.     WHEREFORE, Plaintiﬀ demands judgment against the Defendants for

actual and compensatory damages; for restitution; for costs incurred herein; the cost of abating

the public nuisance and such other and further relief as this Court deems just and proper.

        361.     Further, pursuant to I.C. § 6-1604, Plaintiﬀ reserves the right to seek an

amendment to this Complaint to assert a claim for punitive damages under Count III.




Complaint and Demand for Jury Trial                                                 Page 94 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 95 of 124




                                       X. COUNT IV
                 VIOLATIONS OF RICO ACT, 18 U.S.C. § 1961, ET SEQ.
                  Against Manufacturer Defendants and Distributor Defendants

        362.     Twin Falls County incorporates by reference, as if fully set forth herein, each

and every preceding paragraph.

        363.     The County brings this count on behalf of itself against the following

Defendants, as deﬁned above: the Manufacturer Defendants and the Distributor Defendants

(collectively, for purposes of this Count, the “RICO Defendants”.

A.      Standing

        364.     Pursuant to 18 U.S.C. § 1961(2 of the RICO Act, the term “person” includes

“any individual or entity capable of holding a legal or beneﬁciary interest in property.”

        365.     Plaintiﬀ Twin Falls County is a person under the RICO Act because it is a

legal entity capable of holding a legal or beneﬁcial interest in property. Plaintiﬀ is a political

subdivision of Idaho, and it can hold a legal or beneﬁcial interest in property per Chapter 8,

Title 31, Idaho Code, and as demonstrated by its ownership of substantial real estate and other

personal property.

        366.     The RICO Defendants’ violations of law and their pattern of racketeering

activity directly and proximately caused Twin Falls County’s injury. Because of the opioid

epidemic resulting from the RICO Defendants’ violations of the law, the County suﬀered

losses and incurred expenses which include, but are not limited to, the losses and expenditures

set forth in the paragraphs that follow:

                 (a      Expenditures to provide health services, mental-health services, and
        social services to victims of the opioid epidemic and their families, including expenses




Complaint and Demand for Jury Trial                                                  Page 95 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 96 of 124




        incurred by Twin Falls County in connection with the provision of services well
        beyond those required during the period predating the opioid epidemic;

                (b     Expenditures relating to law-enforcement attempts to stem the ﬂow of
        opioids and heroin into local communities, to arrest and prosecute street-level dealers,
        to otherwise prevent the current opioid epidemic from spreading and worsening, and
        to deal with increased levels of other crimes, such as minor and major violence,
        burglary, robbery, etc., which has directly resulted from an uptick in the size of the
        homeless and drug-addicted population;

               (c      Expenditures associated with training ﬁrst responders on how to treat
        drug overdoses;

               (d     Losses caused by decreased productivity of County employees at work
        who are plagued with issues caused by opioid use and abuse;

                (e      Losses caused by diminished property values in neighborhoods where
        the opioid epidemic, and the heroin trade, have taken root, including lost property
        taxes and assessments;

               (f      Expenditures associated with treating infant children who are born
        addicted to opioids due to drug use by mothers during pregnancy;

                (g    Loss of funding for important public services for which the funding
        was slashed and/or diverted to other public services designed to address the opioid
        epidemic;

                (h      Expenditures associated with providing police oﬃcers, ﬁreﬁghters, and
        emergency responders with naloxone (also known as Narcan , an opioid antagonist
        used to block the deadly eﬀects of opioids in the context of overdose;

                (i     Costs incurred by Twin Falls County and its emergency medical
        services department in connection with emergency responses to opioid overdoses;

               (j     Past expenses incurred in connection with drug treatment services in
        Twin Falls County, including, but not limited to, the administration of a methadone
        maintenance/detox program;

               (k      Expenses incurred in connection with its human resources, litigation,
        and criminal enforcement divisions; and

                 (l     Expenses incurred by Twin Falls County to address homelessness,
        blight, and transiency caused by the opioid epidemic.




Complaint and Demand for Jury Trial                                                Page 96 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 97 of 124




        367.     The RICO Defendants’ racketeering activities were the factual cause of Twin

Falls County’s damages because, but for the RICO Defendants’ racketeering activities and

operation of their enterprise, the County would not have incurred the expenditures and losses

associated with the opioid epidemic. Nor would the County have incurred any of the other

costs associated with the plague of addiction caused by the RICO Defendants’ drugs.

        368.     The County’s injuries were directly and proximately caused by the RICO

Defendants’ violations of law and their pattern of racketeering activity.

        369.     The County therefore has standing in this civil RICO action.

B.      Unlawful Enterprises

        370.     Twin Falls County seeks all legal and equitable relief available under the law,

in the maximum amount and to the furthest extent permitted by law.

        371.     The RICO Defendants did and do conduct their business using both legitimate

and illegitimate means. Each RICO Defendant belongs to a subgroup of defendants, of which

each subgroup forms an association-in-fact enterprise or a legal enterprise (each, a “Dealing

Enterprise”.

        372.     At all relevant times, the RICO Defendants were “persons” under 18 U.S.C.

§ 1961(3 because they are entities capable of holding, and do hold, “a legal or beneﬁcial

interest in property.”

        373.     Section 1962(c of RICO makes it unlawful “for any person employed by or

associated with any enterprise engaged in, or the activities of which aﬀect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s




Complaint and Demand for Jury Trial                                                  Page 97 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 98 of 124




aﬀairs through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C.

§ 1962(c; United States v. Turkette, 452 U.S. 576, 580 (1981.

        374.       The term “enterprise” is deﬁned as including “any individual, partnership,

corporation, association, or other legal entity, and any union or group of individuals associated

in fact although not a legal entity.” 18 U.S.C. § 1961(4; Turkette, 452 U.S. at 580; Boyle v.

United States, 556 U.S. 938, 944 (2009. In other words, an enterprise is any company

(regardless of form or legal organization, person, or group of persons (regardless of how the

members are associated, regardless of whether any member is aware of his membership,

regardless of whether they intend to comprise a union or group, and regardless of whether

wish or do not wish to be part of such group or union, provided that, in fact, that they are

somehow associated.

        375.       The deﬁnition of “enterprise” in Section 1961(4 includes legitimate and

illegitimate enterprises within its scope. Speciﬁcally, the section “describes two separate

categories of associations that come within the purview of an ‘enterprise’—the ﬁrst

encompassing organizations such as corporations, partnerships, and other ‘legal entities,’ and

the second covering ‘any union or group of individuals associated in fact although not a legal

entity.’” Turkette, 452 U.S. at 577. The second category is not a more generalized description

of the ﬁrst. Id.

        i.         Diversion Enterprise

        376.       The Manufacturer Defendants and the Distributor Defendants engaged in a

conspiracy to expand the market for opioid drugs—thus inﬂating their own proﬁts—without




Complaint and Demand for Jury Trial                                                 Page 98 of 124
    Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 99 of 124




regard to legal requirements that Defendants act to prevent the diversion of drugs to illegal

channels.

        377.     These legal associations and/or associations in fact include, at a minimum, a

Manufacturer Defendant and a Distributor Defendant. These legal associations and/or

associations in fact are, for purposes of the RICO Act, an enterprise (hereinafter, for purpose

of this count, an “Enterprise,” a “Diversion Enterprise,” or collectively, the “Enterprises”.

        378.     Under the present facts, each co-conspirator either (a agreed to operate or

manage the enterprise that did and does feloniously deal in controlled substances, an oﬀense

punishable under the laws of the United States, or (b if a co -conspirator did not agree to

operate or manage the enterprise, each co-conspirator knowingly agreed to facilitate others

who did and do operate or manage the enterprise of felonious dealing in controlled substances,

an oﬀense punishable under the laws of the United States.

        379.     The following example embodies the Enterprises. A Manufacturer Defendant

manufactures opioids. The Manufacturer Defendant then sells the same opioids to a

Distributor Defendant. The Distributor Defendant then distributes, or sells, the same opioids

to a retailer. Finally, the retailer sells the same opioids its customers who have been provided

a prescription for the opioids.

        380.     To the Manufacturer Defendants and Distributor Defendants, it is irrelevant

what the customer does with the opioids once the ﬁnal sale has been made is irrelevant. He

may ingest the opioids for legitimate medical purposes, such as to treat severe acute or chronic

pain; he may abuse the opioids personally by ingesting them for recreational purposes or to




Complaint and Demand for Jury Trial                                                Page 99 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 100 of 124




support a drug habit; or he may give or sell them to a third-party abuser who ingests them

recreationally or out of habit to support an addiction.

        381.     Each Diversion Enterprise (which may later include yet unnamed persons

implicated by facts uncovered in the future, including doctors who write illegal prescriptions

in exchange for cash payments from patients or increase their prescribing practices in exchange

for kick-backs from Manufacturer Defendants, and each vertical supply chain therefore

constitutes an individual Dealing Enterprise. And any given actor in the Enterprise, whether

a Manufacturer Defendant or Distributor Defendant, may belong to one or more Diversion

Enterprises.

        382.     The purpose the Diversion Enterprises, which are schemes organized to

maximize the members' proﬁts at all costs, is to manufacture, encourage excessive

prescriptions, distribute, and sell as many highly addictive—and often deadly—pills as legally

possible. The Enterprises accomplish this by transferring pills down through the supply chain,

entity by entity, from the manufacturer to the end user (who can be anyone with a prescription

that at least appears to be real. And they do so without regard for federal law requiring them

to take aﬃrmative steps to prevent the diversion of drugs onto the illegal marketplace.

        383.     For over a decade, the RICO Defendants aggressively sought to bolster their

revenue, increase proﬁt, and grow their share of the prescription painkiller market by

unlawfully and surreptitiously increasing the volume of opioids they produced and sold. The

RICO Defendants, however, are not permitted to engage in a limitless expansion through

unlawful sales of regulated painkillers. As “registrants,” the RICO Defendants operated and




Complaint and Demand for Jury Trial                                              Page 100 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 101 of 124




continue to operate within the “closed system” created under the Controlled Substances Act,

21 U.S.C. § 821, et seq. (the “CSA”. The CSA restricts the RICO Defendants’ ability to

manufacture or distribute Schedule II substances like opioids by requiring them to:

                 (a      Register to manufacture or distribute opioids;

                (b      Maintain eﬀective controls against “diversion” of the controlled
        substances that they manufacturer or distribute (i.e., the transfer of the drug away from
        the person for whom it was intended;

               (c       Design and operate a system to identify suspicious orders of controlled
        substances, halt such unlawful sales, and report them to the DEA; and

               (d      Make sales within a limited quota set by the DEA for the overall
        production of Schedule II substances like opioids.

        384.     The closed system created by the CSA, including the establishment of quotas,

was speciﬁcally intended to reduce or eliminate the diversion of Schedule II substances like

opioids from “legitimate channels of trade” to the illicit market.

        385.     In addition, the CSA imposes strict checks on the size of the market for

Schedule II substances such as opioids. The CSA requires the Attorney General to annually

establish a “production quota” for Schedule II controlled substance-setting the total quantity

of “each basic class of controlled substance” that is legally permitted to be produced in the

United States. 21 U.S.C. § 826(a. In turn, each manufacturer of Schedule II drugs must apply

for an “individual production quota” allowing that speciﬁc manufacturer to produce a certain

quantity of drugs. Id. § 826(b. When setting the aggregate quota for the United States, the

Attorney General must consider, among other things, the estimated legitimate demand for

such drugs during the coming year. Id. § 826(a. When setting the “individual production

quota” for manufacturers, the Attorney General must consider, among other things, the



Complaint and Demand for Jury Trial                                                Page 101 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 102 of 124




manufacturer’s current rate of drug disposal and the “trend of the national disposal rate during

the preceding calendar year.” Id. § 826(c.

        386.     The Attorney General has delegated the responsibility of setting production

quotas to the DEA. 28 C.F.R. § 0.100.

        387.     Members of the Enterprises systematically violated their statutory duty to

maintain eﬀective controls against diversion of their drugs, to design and operate a system to

identify suspicious orders of their drugs, to halt unlawful sales of suspicious orders, and to

notify the DEA of suspicious orders. Consequently, the RICO Defendants allowed hundreds

of millions of pills to enter the illicit market, which allowed the RICO Defendants to derive

and be unjustly enriched by obscene proﬁts.

        388.     Defendants’ illegal scheme was hatched by an association-in-fact enterprise

between the Manufacturer Defendants and the Distributor Defendants. Each of the RICO

Defendants were associated with, and conducted or participated in, the aﬀairs of the RICO

enterprise, whose purpose was to engage in the unlawful sales of opioids and deceive the public

and federal and state regulators into believing that the RICO Defendants were faithfully

fulﬁlling their statutory obligations.

        389.     The RICO Defendants’ scheme allowed them to make billions in unlawful

sales of opioids and, in turn, increase and/or maintain high production quotas with the purpose

of ensuring unlawfully increasing revenues and market share.

        390.     The RICO Defendants conducted and participated in the conduct of the

Diversion Enterprise through a pattern of racketeering activity as deﬁned in 18 U.S.C.




Complaint and Demand for Jury Trial                                               Page 102 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 103 of 124




§ 1961(A by the felonious dealing in a controlled substance or listed chemical (as deﬁned in

§ 102 of the Controlled Substance Act, chargeable under state law. The Enterprises are

engaged in or aﬀect interstate commerce. The Enterprises are engaged in interstate commerce,

or their activities aﬀect interstate commerce, because many of the Enterprise’s transactions

that occur before opioids arrive in the retail purchaser’s possession (a involve sales between

and/or among residents of diﬀerent states, and/or (b physical transportation of opioids across

state lines.

        391.     CSA § 102 deﬁnes “controlled substance” as a drug or other substance or

immediate precursor included in schedule I, II, III, IV, or I of part B of Title II of the

Controlled Substances Act.

        392.     Schedule II controlled substances have a high potential for abuse and have a

high potential to lead to physical and/or psychological dependence, despite that such drugs

have currently accepted medical uses.

        393.     Each of the opioids manufactured or sold by the Manufacturer Defendants and

Distributor Defendants is a semi-synthetic opiate or a synthetic opiate, including the branded

versions of the Manufacturer Defendants’ drugs that include morphine, codeine, oxycodone,

hydrocodone, oxymorphone, hydromorphone, methadone, buprenorphine, fentanyl, and other

similar drugs that are Schedule II controlled substances or listed chemicals as deﬁned in section

102 of part B of Title II of the CSA.

        394.     The RICO Defendants committed crimes that are punishable as felonies under

the laws of Idaho. Speciﬁcally, I.C. § 37-2734(a(4 makes it unlawful for any person to




Complaint and Demand for Jury Trial                                                Page 103 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 104 of 124




“furnish false or fraudulent material information in, or omit any material information from,

any application, report, or other document required to be kept or ﬁled under this act, or any

record required to be kept by this act.” A violation of I.C. § 37-2734(a(4 is a felony

punishable by up to four years in jail and a ﬁne of not more than $30,000. I.C. § 37 2734(b.

In turn, I.C. § 37-2720 provides that a person licensed to manufacture, distribute, prescribe,

or dispense controlled substances shall keep records in conformance with the record-keeping

and inventory requirements of federal law, including the statutory requirements of the CSA.

Id. Idaho also enforces all other punishments under other violated state or federal laws. See

I.C. § 37-2735.

        395.      The regulations promulgated under the CSA include a requirement that a

person licensed to manufacture, distribute, prescribe, or dispense controlled substances design

and operate a system to detect and report “suspicious orders” for controlled substances, as that

term is deﬁned in the regulation. 21 C.F.R. § 1301.74(b. The provision requiring the

reporting of suspicious orders in the federal CSA has been incorporated, via regulation, into

Idaho law. I.C. § 37-2720. Much like Idaho’s controlled-substances laws, a violation of

reporting requirements under the CSA is punishable up to 4 years in jail, making it a felony.

21 U.S.C. §§ 842(a(4(A and (d(1.

        396.      Each of the RICO Defendants qualiﬁes as registrants under the CSA and

Idaho’s adoption of the Uniform Controlled Substances Act. Their status as registrants under

the CSA and Idaho law requires that they maintain eﬀective controls against diversion of

controlled substances in schedule I or II, design and operate a system to disclose to the




Complaint and Demand for Jury Trial                                               Page 104 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 105 of 124




registrant suspicious orders of controlled substances and inform the DEA of suspicious orders

when discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b. Failure to abide

by those requirements is a felony.

        397.     The multiple acts of racketeering activity that the RICO Defendants

committed, or aided and abetted in the commission of, were related to each other, had a similar

purpose, involved the same or similar participants and methods of commission, and have

similar results aﬀecting similar victims, including Twin Falls County. These acts pose a threat

of continued racketeering activity and constitute a “pattern of racketeering activity” within the

meaning of 18 U.S.C. § 1961(5.

        398.     Members of each Enterprise participated in the Enterprise’s aﬀairs:

                (a      without regard to their obligations under the CSA, such as the
        obligation to report suspicious orders;

               (b       without regard to what eﬀect the Enterprise’s operations may have on
        individuals or the larger community, such as mass overdoses, crime, addiction, and
        death;

                 (c     without regard to whether the prescriptions presented by purchasers
        are for legitimate purposes;

                (d     without regard to whether the size of individual doses or collective
        volume of doses in individual prescriptions is appropriate, or extremely inappropriate,
        given the conditions for the opioids’ prescription;

                (e      without regard to whether the purchasers did in the past or continue
        to exhibit drug seeking behavior;

               (f       without regard to whether the purchasers have a known history of
        criminal activity inside the retail store, or on or near their property;

                (g      without regard to whether an individual customer presents multiple
        prescriptions from diﬀerent doctors, who are unaware of each other, during a single
        month; and



Complaint and Demand for Jury Trial                                                Page 105 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 106 of 124




                (h     without regard to whether prescriptions were written by doctors who
        have a known history of, or presently continue, engaging in suspicious or downright
        fraudulent over-prescribing.

        399.     The Predicate Oﬀenses of the Enterprise are related because they:

              (a       have the same purpose, results, participants, victims, and/or methods
        of commission; and/or

                (b      are otherwise interrelated by distinguishing characteristics, which
        include, without limitation, commission in the same manner using the same means,
        such as: (I intentionally failing to comply with CSA obligations to ﬂag and report
        orders of controlled substances as suspicious when they meet certain criteria; (II using
        aggressive marketing campaigns that encourage overprescribing medications for
        unapproved uses; (III claiming that the drugs were far safer, less addictive, and more
        eﬀective than alternatives, each of which claim is false and misleading; and (IV
        providing such strong incentives for prescribing that such practices would be better
        described as bribery or coercion, (and which, in fact, in some cases, resulted in criminal
        convictions for violations of federal anti-kickback laws; and/or

                 (c     were conducted pursuant to an understanding and agreement, whether
        explicit or implicit, that each member would participate to facilitate and further the
        Enterprise’s purpose, which was to maximize proﬁts by manufacturing, distributing,
        and selling as many opioid pills as possible.

        400.     From at least as early as 1995 and continuing until the time of ﬁling of this

Complaint, in Twin Falls County and elsewhere, Defendants and others did knowingly and

intentionally devise and intend to devise an illegal scheme and artiﬁce to increase and maintain

proﬁts from unlawful sales of opioids.

        401.     It was further part of said scheme and artiﬁce that, in order to conceal the

inundation of opioids in the stream of commerce, Defendants and their co-conspirators:

                (a       would and did make representations and statements in national
        publications;

                (b     would and did represent that Defendants would comply with their duty
        to (I design and operate a system to disclose to the registrant suspicious orders of




Complaint and Demand for Jury Trial                                                 Page 106 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 107 of 124




        controlled substances, and (II disclose the results of such a program to resolve
        concerns about over prescription and diversion of opioids; and

               (c      would and did suppress and destroy records of suspicious orders to hide
        evidence of over prescription and diversion.

        402.     It was further part of said scheme and artiﬁce that Defendants and their co-

conspirators would seek to impair, impede, and defeat government authorities’ ability to

regulate diversion and to impair, impede, and defeat governmental eﬀorts to regulate and

control the manufacture and distribution of opioids, and would and did attempt to prevent to

the public, Congress, courts and government oﬃcials from uncovering those activities.

        403.     It was further part of said scheme and artiﬁce that Defendants’

communications directed toward government oﬃcials and courts would be and were designed

to preserve and increase the market for prescription opioids while concealing Defendants’ role

in supporting an illegal market for opioids.

        404.     Throughout the existence of the Enterprise, the RICO Defendants

purposefully failed to comply with all state and federal regulations regarding the identiﬁcation

and reporting of suspicious orders of prescription opioids-all the while espousing to the general

public, to Congress, and to federal and state agencies, their commitment to preventing

diversion of prescription opioids.

        405.     The felonious dealings described herein were made in furtherance of RICO

Defendants’ uniﬁed scheme to increase and maintain proﬁts from unlawful sales of opioids

while thwarting the ability of federal and state regulators to prevent diversion. This uniﬁed

scheme was furthered by (1 habitual noncompliance with federal and state law; (2 intensive

lobbying of federal and state oﬃcial to evade further regulation; and (3 increasing and/or


Complaint and Demand for Jury Trial                                                Page 107 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 108 of 124




maintaining high production quotas for their prescription opioids from which Defendants

could proﬁt for as long as possible.

        406.     The RICO Defendants unlawfully, knowingly and intentionally combined,

conspired, confederated, and agreed together with each other, and with others whose names

are both known and unknown, to conduct and participate, directly and indirectly, in the overall

objective of their uniﬁed scheme, and participated in the common course of conduct to fail to

prevent the overprescribing and diversion of prescription opioids.

        407.     Upon information and belief, each of the Defendants had to agree to

implement similar tactics regarding marketing prescription opioids and refusing to report

suspicious orders. If any RICO defendant had disclosed and/or withheld suspicious orders, the

conspiracy would be endangered.

        408.     The RICO Defendants engaged in a pattern of related and continuous

predicate acts for years. The predicate acts constituted a variety of unlawful activities, each

conducted with the common purpose of obtaining signiﬁcant monies and revenues while

beneﬁtting from, encouraging, indirectly creating, contributing to, and maintaining an illegal

secondary market for highly addictive and dangerous drugs. The predicate acts involved the

same or similar purposes participants, victims, criminal acts that have the same or similar

purposes, results, participants, victims, methods of commission, and are not isolated events.

        409.     Many of the precise dates of the RICO Defendants’ criminal actions are not

known and cannot be alleged without access to Defendants’ books and records. Indeed, an

essential part of the successful operation of the uniﬁed scheme alleged herein depended upon




Complaint and Demand for Jury Trial                                              Page 108 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 109 of 124




secrecy-and, towards that end, RICO Defendants took deliberate steps to conceal their

wrongdoing. However, given the massive scope of the illegal and scheme, RICO Defendants

likely committed thousands, if not millions, of predicate acts of racketeering activity.

        410.     By intentionally refusing to report and halt suspicious orders of their

prescription opioids, Defendants engaged in a uniﬁed scheme and unlawful course of conduct

constituting a pattern of racketeering activity.

        411.     It was foreseeable to Defendants that refusing to report and halt suspicious

orders, as required by the CSA, the Code of Federal Regulations, and Idaho law, would harm

Twin Falls County by allowing the ﬂow of prescription opioids from appropriate medical

channels into the illicit drug market.

        412.     The following DEA communications reﬂect the RICO Defendants’ pattern

and practice of willfully and intentionally omitting information from their mandatory reports

to the DEA as required by 21 C.F.R. § 1301.74:

                (a      On April 24, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against AmerisourceBergen’s distribution center in
        Orlando, Florida (“Orlando Facility”, alleging failure to maintain eﬀective controls
        against diversion of controlled substances. On June 22, 2007, AmerisourceBergen
        entered into a settlement that resulted in the suspension of its DEA registration.

                (b     On November 28, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against Cardinal Health’s distribution center in Auburn,
        Washington (“Auburn Facility”, for failure to maintain eﬀective controls against
        diversion of hydrocodone.

                (c      On December 5, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against Cardinal Health’s distribution center in
        Lakeland, Florida (“Lakeland Facility”, for failure to maintain eﬀective controls
        against diversion of hydrocodone.




Complaint and Demand for Jury Trial                                                Page 109 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 110 of 124




                (d      On December 7, 2007, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against Cardinal Health’s distribution center in
        Swedesboro, New Jersey (“Swedesboro Facility”, for failure to maintain eﬀective
        controls against diversion of hydrocodone.

                (e     On January 30, 2008, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against the Cardinal Health’s distribution center in
        Staﬀord, Texas (“Staﬀord Facility”, for failure to maintain eﬀective controls against
        diversion of hydrocodone.

                (f     On May 2, 2008, McKesson Corporation entered into an
        Administrative Memorandum of Agreement (“2008 MOA” with the DEA which
        provided that McKesson would “maintain a compliance program designed to detect
        and prevent the diversion of controlled substances, inform DEA of suspicious orders
        required by 21 C.F.R. § 1301.74(b, and follow the procedures established by its
        Controlled Substance Monitoring Program.”

                 (g     On September 30, 2008, Cardinal Health entered into a Settlement
        and Release Agreement and Administrative Memorandum of Agreement with the
        DEA related to its Auburn Facility, Lakeland Facility, Swedesboro Facility and
        Staﬀord Facility. The document also referenced allegations by the DEA that Cardinal
        failed to maintain eﬀective controls against the diversion of controlled substances at
        its distribution facilities located in McDonough, Georgia (“McDonough Facility”,
        Valencia, California (“Valencia Facility” and Denver, Colorado (“Denver Facility”.

                 (h     On February 2, 2012, the DEA issued an Order to Show Cause and
        Immediate Suspension Order against the Cardinal Health’s Lakeland Facility for
        failure to maintain eﬀective controls against diversion of oxycodone.

                (i      On December 23, 2016, Cardinal Health agreed to pay a $44 million
        ﬁne to the DEA to resolve the civil penalty portion of the administrative action taken
        against its Lakeland Facility.

                (j     On January 5, 2017, McKesson Corporation entered into an
        Administrative Memorandum Agreement with the DEA wherein it agreed to pay a
        $150,000,000 civil penalty for violation of the 2008 MOA as well as failure to identify
        and report suspicious orders at its facilities in Aurora, Colorado; Aurora, Illinois;
        Delran, New Jersey; LaCrosse, Wisconsin; Lakeland, Florida; Landover, Maryland;
        La Vista, Nebraska; Livonia, Michigan; Methuen, Massachusetts; Santa Fe Springs,
        California; Washington Courthouse, Ohio; and West Sacramento, California.

        413.     These actions against the Distributor Defendants conﬁrm that the Distributors

knew they had a duty to maintain eﬀective controls against diversion, design and operate a


Complaint and Demand for Jury Trial                                              Page 110 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 111 of 124




system to disclose suspicious orders, and to report suspicious orders to the DEA. These actions

also demonstrate, on information and belief, that the Manufacturer Defendants were aware of

the enforcement against their Distributors and the diversion of the prescription opioids.

Manufacturer Defendants had a corresponding duty to report these suspicious orders.

        414.      Given the continuous nature of these oﬀenses-as demonstrated by the number

of co-conspirators convicted, the number of predicate oﬀenses committed by the co-

conspirators, and the length of time over which they were committed-the pattern of conduct

by the co- conspirators presents a signiﬁcant risk of continued criminal activity and serious,

resulting harm.

        ii.       Marketing Enterprise

        415.      In addition to their participation in the Diversion Enterprises, Manufacturer

Defendants and their co-conspirators engaged in a coordinated conspiracy to deceive the

American public and the medical profession about the eﬃcacy and safety of opioids, including

by minimizing perceptions of the addictive qualities of opioids. That conspiracy is referred to

the “Marketing Enterprise,” or, for purposes of this subsection, the “Enterprise.”

        416.      The formation, existence, and actions of the Marketing Enterprise were

essential to the success of Manufacturer Defendants’ campaign to increase and maintain proﬁts

from unlawful sales of opioids. The constituent members of the Marketing Enterprise were

aware that, unless they agreed to act and acted as an enterprise, their sales of prescription

opioids would substantially decrease, and accordingly, the proﬁts of the Manufacturer

Defendants would substantially diminish.




Complaint and Demand for Jury Trial                                               Page 111 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 112 of 124




        417.     At all relevant times, the Marketing Enterprise has existed separate and apart

from Defendants’ racketeering acts and their conspiracy to commit such acts. The Marketing

Enterprise has an ascertainable structure and purpose beyond the scope and commission of

defendants’ predicate acts. It has a consensual decision-making structure that is used to

coordinate strategy, manipulate scientiﬁc data, suppress the truth about the addictive qualities

of opioids, and otherwise further the Manufacturer Defendants’ fraudulent uniﬁed scheme.

        418.     The Manufacturer Defendants’ conduct, and that of their co-conspirators, has

been directed in a uniform manner—using the same misleading and deceptive drug labels and

same misleading and deceptive promotional practices.

        419.     The Manufacturer Defendants’ deceptive and misleading marketing scheme

increased the number of prescriptions of opioids written and ﬁlled over the last two decades.

Because Defendants withheld material information about the true safety and eﬃcacy of

opioids, prescribing physicians did not have the knowledge necessary to make informed

decisions regarding opioid prescriptions. Physicians thus wrote prescriptions they would not

have otherwise, and Twin Falls County, unaware of Manufacturer Defendants’ scheme, was

left to pay for the resulting opioid epidemic.

        420.     Eﬀective, safe, and less expensive alternatives to opioids are available. Yet the

Manufacturer Defendants were able to dominate the market for pain-relief by funding and

carrying out an aggressive misinformation campaign about opioid safety and eﬀectiveness.

Because of that campaign, which sparked the opioid epidemic and its widespread devastation,




Complaint and Demand for Jury Trial                                                 Page 112 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 113 of 124




the Manufacturer Defendants raked in billions of dollars in proﬁts. Those are ill-gotten gains

to which the Manufacturer Defendants are not entitled.

        421.     Patients relied on the Manufacturer Defendants’ misrepresentations regarding

opioid safety and eﬃcacy when making purchases of the drugs. Physicians relied on the

Manufacturer Defendants’ misrepresentations regarding opioid safety and eﬃcacy when

prescribing the drugs for their patients. From both groups, the Manufacturer Defendants

withheld material information about the drugs’ safety and eﬃcacy that was not otherwise

available and undercut the entire rationale for their use.

        422.     The Marketing Enterprise functioned as an ongoing organization and

continuing unit.

        423.     The Marketing Enterprise was created and/or used as a tool to eﬀectuate a

pattern of racketeering activity. Each of the Marketing Enterprise participants, including

Defendants, is a “person” distinct from the Marketing Enterprise.

        424.     Each of the Defendants, in concert with the other Enterprise participants,

created and maintained systematic links for a common purpose, e.g., to aid in marketing opioids

as eﬀective and safe for use by patients in moderate pain, while suppressing evidence to the

contrary. Each of the participants in the Marketing Enterprise received revenue, directly or

indirectly, and/or otherwise beneﬁtted from the scheme to promote opioids as safe and non-

addictive. Such revenue was exponentially greater than it would have been had opioids been

marketed appropriately and the true eﬃcacy and safety risks of prescription opioids disclosed.

All participants of the Marketing Enterprise were aware of Defendants’ control over the




Complaint and Demand for Jury Trial                                              Page 113 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 114 of 124




activities of the Enterprise in promoting opioids for use in every situation in which a patient

is in pain. Furthermore, each portion of the Enterprise beneﬁted from the existence of the

other parts.

        425.     Defendants established the Marketing Enterprise to accomplish goals that

were instrumental to its scheme designed to market and sell opioids in every situation in which

a patient is in pain.

        426.     To further the conspiracy, and as part of an Enterprise that was engaged in a

pattern of racketeering activity, Defendants formed multiple front groups or inﬁltrated

existing third-party organizations to avoid regulation from the FDA and other governmental

agencies and to spread disinformation to prescribers and the public.

                 (a     The American Pain Foundation (“APF”, founded in 1997, described
        itself as the nation’s largest advocacy group for pain patients. At the heart of its
        messaging was that the risk of opioid addiction was overblown, and opioids were
        underused as a treatment for pain. In December 2011, a ProPublica investigation found
        that in 2010, nearly 90% of APF’s funding came from the drug and medical device
        community, including Manufacturer Defendants. On May 8, 2012, the U.S. Senate
        Finance Committee sent a letter to APF inquiring about its ties to drug manufactures.
        That very same day, APF announced it was ceasing operations, eﬀective immediately.
        APF, upon information and belief, received more than $10 million in funding from
        opioid manufacturers from 2007 through 2012. The primary opioid manufacturer
        contributors were Purdue and Endo. Manufacturer Defendants Purdue, Endo, Janssen
        and Cephalon all contributed to funding APF;

                (b      The American Academy of Pain Management (“AAPM” is a medical
        specialty society which has received funding from Manufacturer Defendants for years.
        Upon information and belief, Endo, Janssens and Purdue have contributed funding to
        AAPM. AAPM issued a statement in 1997 that endorsed opioids and claimed that the
        risk of opioid addiction in people taking prescription opioids was low. The chairman
        of AAPM at that time was Dr. David Haddox. Dr. Haddox was, at the time of the
        statement, a paid speaker for Purdue. He later went on to become Purdue’s vice
        president for health policy and is most known for inventing the pseudoscience of
        pseudoaddiction (the idea that opioid-seeking patients are not actually addicted to
        opioids but are "undertreated,” requiring higher doses of opioids.;


Complaint and Demand for Jury Trial                                              Page 114 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 115 of 124




                (c    In 2009, the American Pain Society (“APS” and AAPM jointly issued
        guidelines (“APS/AAPM Guidelines” recommending the use of opioids to treat
        chronic pain. The APS/AAPM guidelines promoted the use of opioids for the
        treatment of chronic pain and concluded that the risk of opioid addiction was
        manageable in patients regardless of previous histories of abuse. At least fourteen of
        the twenty-one panel members who drafted the APS/AAPM Guidelines received
        funding from manufacturer defendants Purdue, Endo, Cephalon or Janssen;

                (d     FSMB printed and distributed “Responsible Opioid Prescribing,”
         a guide authored by Dr. Scott Fishman in 2007 on behalf of the Manufacturer
        Defendants. FSMB received funding from organizations that manufacture opioid-
        based drugs from 1997 through 2012. Included in the list of payments are Manufacturer
        Defendants Purdue, Endo, Cephalon and Mallinckrodt. Total disclosed payments
        include $822,400.06 from Purdue, $371,620.00 from Endo, $180,000.00 from
        Cephalon and $100,000.00 from Mallinckrodt;

                (e     The Pain Care Forum (“PCF” is a coalition comprised of
        Manufacturer Defendants, trade groups, and various front groups supported by the
        pharmaceutical industry. Purdue, Endo, Cephalon and Janssen are each represented in
        PCF. Upon information and belief, Distributor Defendants participated directly in
        PCF as well. PCF projects included making sure that a FDA mandated education
        project on opioids did not require mandatory participation by prescribers, since
        manufacturer defendants determined this would reduce opioid prescribing habits; and

                (f      Healthcare Distribution Alliance (“ad" is an association of
        pharmaceutical manufacturers and distributors. Upon information and belief,
        members of the HDA included Manufacturer Defendants Purdue, Endo, Johnson &
        Johnson (Janssen’s parent company, Actavis, and Teva (Cephalon’s parent company,
        and distributor defendants McKesson, Cardinal Health, and AmerisourceBergen.

        427.     The Marketing Enterprise used three principal stratagems to facilitate their

goal of misleading doctors and the public about the dangers of opioids.

        428.     First, using the shadow groups discussed above, the Marketing Enterprise

created a marketing structure that appeared independent from the Manufacturer Defendants.

In so doing, the Manufacturer Defendants sought to avoid federal regulations concerning oﬀ-

label promotion.




Complaint and Demand for Jury Trial                                              Page 115 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 116 of 124




        429.     Second, the Manufacturer Defendants generated and published favorable

articles that appeared to emanate from independent physicians.

        430.     Third, to widely disseminate the message that opioids were practically non-

addictive, Defendants’ marketing enterprise developed misleading labeling. That labeling was

widely disseminated across the country to physicians and prescribers.

        431.     These three stratagems were complementary and mutually reinforcing. The

production of favorable publications and the peer-to-peer marketing and promotion allowed

aggressive sales pitches to continue with the appearance of legitimacy.

        432.     There was a common strategy employed by these Enterprise participants

whereby the Enterprise participants would recruit and use physicians, both for marketing and

publication, to promise the ubiquitous use of opioids. That created the perception that

independent physicians were achieving favorable results with opioids with little to no

incidence of addiction.

        433.     The various participants of the Enterprise performed work that the

Manufacturer Defendants could not lawfully do, including funneling payments to physicians,

misleading the public into believing the message was coming from a neutral source, covering

up Manufacturer Defendants’ control over the Enterprises, and actively concealing any

negative information.

        434.     These systematic linkages between physicians, marketing participants,

physician participants, Manufacturer Defendants, and all the Enterprise participants were

established for a common purpose: to aid in marketing and selling opioids for ubiquitous use




Complaint and Demand for Jury Trial                                            Page 116 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 117 of 124




to treat all levels of pain. Many of the Enterprise participants received substantial revenue

from the scheme to promote opioids. Such revenue was exponentially greater than it would

have been if opioids been marketed appropriately.

        435.     All participants of the Enterprise were fully aware of the Manufacturer

Defendants’ control over the Enterprise. Furthermore, each portion of the Enterprise

beneﬁted from the existence of other parts. For example, medical “experts” and “thought

leaders” on the Enterprise’s payroll produced literature promoting opioids-which, in turn,

provided medical legitimacy to the Enterprise’s direct-to-prescriber promotional materials.

        436.     The Marketing Enterprise are engaged in interstate commerce, or their

activities aﬀect interstate commerce, because many of the Enterprise’s activities (a involved

promotion of opioid sales between and/or among residents of diﬀerent states, and/or (b

physical transportation of promotional materials across state lines.

        437.     The named Manufacturer Defendants exerted control over the Enterprise, and

Defendants have participated in the operation or management of the aﬀairs of the Enterprise.

        438.     The Manufacturer Defendants’ predicate acts of racketeering, 18 U.S.C.

§ 1961(1 include, but are not limited to:

               (a       Mail Fraud: The Manufacturer Defendants violated 18 U.S.C. § 1341
        by sending and receiving, and by causing to be sent and/or received, materials via U.S.
        Mail or commercial interstate carriers to execute the unlawful scheme to deceptively
        market, and sell the opioids by means of false pretenses, misrepresentations, promises
        and omissions; and

                (b       Wire Fraud: The Manufacturer Defendants violated 18 U.S.C. § 1343
        by transmitting and/or receiving, and by causing to be transmitted and/or received,
        materials by wire, to execute the unlawful scheme to defraud and obtain money on
        false pretenses, misrepresentations, promises and omissions.



Complaint and Demand for Jury Trial                                              Page 117 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 118 of 124




        439.     The Manufacturer Defendants’ use of the mails and wires include, but are not

limited to, the transmission, delivery and shipment of deceptive marketing materials by the

Manufacturer Defendants and other members of the opioid marketing fraud enterprise. These

materials would not have been delivered but for the Manufacturer Defendants’ illegal scheme,

including, but not limited to:

                 (a      false or misleading communications to the public and to regulators;

                (b      sales and marketing materials, including slide decks, presentation
        materials, purported guidelines, advertising, web sites, product packaging, brochures,
        labeling and other writings which misrepresented, falsely promoted, and concealed the
        true nature of opioids;

                 (c     Numerous guides and brochures for patients, doctors, and
        policymakers produced by the American Pain Foundation that minimized the risks of
        addiction and exaggerated the beneﬁts associated with prescription opioids, including
        but not limited to: the “Policymaker’s Guide,” sponsored by Purdue, which sought to
        dispel the “myth” that opioid pain medication leads to addition; “Exit Wounds: A
        Survival Guide to Pain Management for Returning Veterans & Their Families,”
        sponsored by Endo, which falsely claimed that it is unlikely that people who are not
        predisposed to addiction will become addicted to opioid painkillers; and “Treatment
        Options: A Guide for People Living with Pain,” which promoted opioids as essential
        for treating even “moderate” pain;

                (d     Statements by the American Academy of Pain Management that
        endorsed opioids and claimed that the risk of opioid addiction in people taking
        prescription opioids was low;

                 (e     Guidelines issued in 2009 by the American Pain Society (“APS” and
        American Academy of Pain Management (“AAPM” recommending the use of opioids
        to treat chronic pain. The APS/AAPM guidelines promoted the use of opioids for the
        treatment of chronic pain and concluded that the risk opioid addiction was manageable
        in patients regardless of previous histories of abuse; and

                (f     Distribution of “Responsible Opioid Prescribing,” a guide authored by
        Dr. Scott Fishman in 2007. The guide was ultimately disseminated to 700,000
        practicing doctors, with doctors in Idaho alone receiving 42,366 copies. The
        “Responsible Opioid Prescribing” guide promoted the use of opioid pain relievers for
        both acute and chronic pain and severely minimized the risk of addiction—even



Complaint and Demand for Jury Trial                                              Page 118 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 119 of 124




        claiming that opioids could be used safely in patient assessed to have a risk of substance
        abuse. The guide promoted the widespread use of opioids, stating that “[p]atients
        should not be denied opioid medications except in light of clear evidence that such
        medications are harmful to the patient.”

        440.     The conduct of the Enterprise described above constitutes “racketeering

activity” within the meaning of 18 U.S.C. § 1961(1. The Manufacturer Defendants’ decision

for the Enterprise to routinely conduct its transactions in such a manner constitutes a “pattern

of racketeering activity” within the meaning of 18 U.S.C. § 1961(5.

        441.     The above-described racketeering activities amounted to a common course of

conduct intended to deceive and harm the public and Twin Falls County. The Manufacturer

Defendants’ racketeering activity was related, had similar purposes, involved similar or the

same participants, and methods of commission, and had similar results aﬀecting the same or

similar victims, including the County. Defendant’s racketeering activities were part of their

ongoing business and constituted a continuing threat to the property of the County.

        442.     The Manufacturer Defendants’ motive in creating and operating the

fraudulent scheme and the Enterprises was to obtain additional revenues from the marketing

and sale of opioids for treating every conceivable level of patient pain.

        443.     Twin Falls County has been injured in its property by reason of these

violations in that the County has paid and will pay millions of dollars to abate the public

nuisance that is the opioid epidemic in Twin Falls County, Idaho.

        444.     Defendants’ racketeering activity was a substantial factor in bringing about

injuries to Twin Falls County. In the absence of the Manufacturer Defendants’ unlawful




Complaint and Demand for Jury Trial                                                 Page 119 of 124
     Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 120 of 124




conduct, the American public and the American medical community would not have been

misled as to the addictive qualities of opioids.

         445.     The Enterprise, and the members thereof, acted and participated to further the

purpose of the Enterprise willfully and/or with actual knowledge of the illegal acts of the

enterprise, as evidenced by their aggressive marketing campaigns and even recent activities

abroad, which includes companies owned and controlled by Purdue running training seminars

where doctors are urged to overcome “opiophobia” and prescribe painkillers. 24

         446.     The RICO Defendants did not undertake the practices described herein in

isolation, but as part of a common scheme. These actions violate 18 U.S.C. § 1962(c. Various

other persons, ﬁrms, and corporations, including third-party entities and individuals not

named as defendants in this Complaint, may have contributed to and/or participated in the

scheme with the RICO Defendants and have performed acts in furtherance of the scheme to

increase revenues, increase market share, and/or minimize the losses for the RICO

Defendants.

         447.     The RICO Defendants, with knowledge and intent, agreed to the overall

objective of their fraudulent scheme, and participated in the common course of conduct to

commit acts of fraud and indecency in manufacturing and distributing prescription opioids.




24Harriet Ryan, Lisa Girion & Scott Glober, OxyContin goes Global—“We’re only just getting started”, L.A. TIMES
(Dec. 18, 2016, available at http://www.latimes.com/projects/la-me-oxycontin-part3/ (last accessed August 21,
2019.




Complaint and Demand for Jury Trial                                                            Page 120 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 121 of 124




        448.     Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants

had to agree to implement similar tactics regarding marketing prescription opioids and

refusing to report suspicious orders.

        449.     As described herein, the RICO Defendants engaged in a pattern of related and

continuous predicate acts for years. The predicate acts constituted a variety of unlawful

activities, each conducted with the common purpose of obtaining signiﬁcant monies and

revenues from the sale of their highly addictive and dangerous drugs. The predicate acts also

had the same or similar results, participants, victims, and methods of commission. The

predicate acts were related and not isolated events.

        450.     The predicate acts all had the purpose of generating signiﬁcant revenue and

proﬁts for the RICO Defendants. At the same time, Twin Falls County was forced to shoulder

costs related to the damage that the prescription opioid epidemic caused.

        451.     The pattern of racketeering activity alleged herein, and the Enterprises alleged

herein (including both the Diversion Enterprise and the Marketing Enterprise are separate

and distinct from each other. Likewise, Defendants are distinct from the Enterprises.

        452.     The pattern of racketeering activity alleged herein is continuing as of the date

of this Complaint and, upon information and belief, will continue into the future unless

enjoined by this Court.

        453.     All the RICO Defendants conducted and participated in the conduct of the

aﬀairs of the Marketing Enterprise or the Diversion Enterprise through a pattern of

racketeering activity as deﬁned in 18 U.S.C. § 1961(1(D by the felonious manufacture,




Complaint and Demand for Jury Trial                                                Page 121 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 122 of 124




importation, receiving, concealment, buying, selling, or otherwise dealing in a controlled

substance or listed chemical (as deﬁned in § 102 of the Controlled Substance Act, punishable

under any law of the United States.

        454.     Furthermore, in so doing the acts alleged herein, the members of the

Enterprises (the “Co-Conspirators” conspired to violate § 1962(c of the RICO Act, and they

thereby violated § 1962(d of the RICO Act.

        455.     The Co-Conspirators so conspired because there was a meeting of the minds

evidencing the alleged conspiracy of which the intent was to violate § 1962(c.

        456.     The Diversion Enterprise and Marketing Enterprise did encourage, and

indirectly create, contribute to, and maintain an illegal secondary market for opioids.

        457.     The pattern of racketeering activity alleged herein is continuing as of the date

of this Complaint and, upon information and belief, will continue into the future unless

enjoined by this Court.

        458.     But for the conduct of the Enterprises’ aﬀairs, Twin Falls County would not

have sustained damages.

        459.     Twin Falls County’s damages are not remote. Nor are the County’s damages

derivative of harm visited upon third party persons or entities not named in this action.

        460.     By the foregoing violations of the RICO Act, including 18 U.S.C. § 1962(c,

Manufacturer Defendants are liable to Twin Falls County for three times the damages

sustained, plus the costs of this suit, including reasonable attorney fees.




Complaint and Demand for Jury Trial                                                Page 122 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 123 of 124




                                 XI. DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Plaintiﬀ Twin Falls County demands a trial by jury

on all issues so triable.

                                      XII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiﬀ, acting on behalf of itself and its inhabitants, prays that the

Court grant the following relief:

        A.       Enjoin Defendants from failing to report suspicious orders as required by the

Federal Controlled Substances Act and the Idaho Uniform Controlled Substances Act;

        B.       Award Plaintiﬀ Twin Falls County damages caused by the opioid epidemic,

including the increased costs of providing governmental services attributable to the crisis;

        C.       Order that Defendants compensate Plaintiﬀ for past and future costs to abate

the ongoing public nuisance caused by the opioid epidemic;

        D.       Order Defendants to fund an “abatement fund” for the purposes of

implementing programs necessary to abate the opioid nuisance;

        E.       Award actual damages, treble damages, injunctive and equitable relief,

forfeiture as deemed proper by the Court, and attorney fees and all costs and expenses of suit

pursuant to Plaintiﬀs’ racketeering claims;

        F.       Award the costs of investigation, reasonable attorney fees, and all costs and

expenses;

        G.       Award pre-judgment and post-judgment interest; and

        H.       Grant any such further relief as this Court deems appropriate.




Complaint and Demand for Jury Trial                                               Page 123 of 124
   Case 1:19-cv-00348-CWD Document 1 Filed 09/10/19 Page 124 of 124




Dated September 10, 2019.


                                      MOONEY WIELAND PLLC


                                      ______________________________________
                                      Steven Wieland, ISB No. 8282
                                      Carl J. Withroe, ISB No. 7051
                                      Daniel E. Mooney, ISB No. 8723
                                      MOONEY WIELAND PLLC
                                      802 W. Bannock Street, Suite 500
                                      Boise, ID 83702
                                      t: 208.401.9219
                                      f: 208.401.9218
                                      steven.wieland@mooneywieldand.com
                                      carl.withroe@mooneywieland.com
                                      daniel.mooney@mooneywieland.com

                                      Ashley Keller*
                                      ack@kellerlenkner.com
                                      Travis Lenkner*
                                      tdl@kellerlenkner.com
                                      Seth Meyer*
                                      sam@kellerlenkner.com
                                      KELLER LENKNER LLC
                                      150 N. Riverside Plaza, Suite 5100
                                      Chicago, Illinois 60606
                                      t: 312.506.5641

                                      William S. Consovoy*
                                      will@consovoymccarthy.com
                                      Thomas R. McCarthy*
                                      tom@consovoymccarthy.com
                                      CONSOVOY MCCARTHY PLLC
                                      3033 Wilson Boulevard, Suite 700
                                      Arlington, Virginia 22201
                                      t: 703.243.9423

                                      *Pro Hac Vice admission to be sought

                                      Counsel for Plaintiﬀ




Complaint and Demand for Jury Trial                                   Page 124 of 124
